EXHIBIT 10.1

 
 
 
 
$40,000,000
 
 
AMENDED AND RESTATED
 
 
CREDIT AGREEMENT
 
 
among
 
 
CADIZ INC.
 
 
and
 
 
CADIZ REAL ESTATE LLC,
 
 


 
 
as Borrowers,
 
 
The Several Lenders from Time to Time Parties Hereto,
 
 
and
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
 
as Administrative Agent
 
 
Dated as of October 30, 2013

 
 
 
 
 
TABLE OF CONTENTS
 
Page
 
SECTION 1        DEFINITIONS
 
 
1.1
Defined Terms 
1

 
1.2
Other Definitional Provisions 
11

 
SECTION 2        AMOUNT AND TERMS OF LOANS
 
 
2.1
Original Loans; Exchange 
12

 
2.2
Repayment of Loans 
12

 
2.3
Optional Prepayments 
12

 
2.4
Interest Rates and Payment Dates 
12

 
2.5
Computation of Interest and Fees 
13

 
2.6
Mandatory Prepayments 
13

 
2.7
Application of Mandatory and Optional Prepayments 
13

 
2.8
Remittance of Payments to the Lenders 
13

 
2.9
Relationship of the Lenders 
13

 
SECTION 3        REPRESENTATIONS AND WARRANTIES
 
 
3.1
No Change 
14

 
3.2
Existence; Compliance with Law 
14

 
3.3
Power; Authorization; Enforceable Obligations 
14

 
3.4
No Legal Bar 
14

 
3.5
Litigation 
15

 
3.6
No Default 
15

 
3.7
Ownership of Property; Liens 
15

 
3.8
Intellectual Property 
15

 
3.9
Taxes 
15

 
3.10
ERISA 
16

 
3.11
Investment Company Act; Other Regulations 
16

 
3.12
Subsidiaries 
16

 
3.13
[Reserved] 
16

 
3.14
Environmental Matters 
17

 
3.15
Accuracy of Information, etc 
17

 
3.16
Security Documents 
18

 
3.17
Solvency 
18

 
3.18
Regulation H 
18

 
3.19
Labor Matters 
18

 
 
 
 
SECTION 4        [RESERVED]
 
SECTION 5        AFFIRMATIVE COVENANTS
 
 
5.1
Financial Statements 
19

 
5.2
Certificates; Other Information 
20

 
5.3
Payment of Obligations 
20

 
5.4
Maintenance of Existence; Compliance 
20

 
5.5
Maintenance of Property; Insurance 
21

 
5.6
Inspection of Property; Books and Records; Discussions 
21

 
5.7
Notices 
21

 
5.8
Environmental Laws 
22

 
5.9
Additional Collateral, etc 
22

 
5.10
Use of Proceeds 
23

 
SECTION 6        NEGATIVE COVENANTS
 
 
6.1
Indebtedness 
23

 
6.2
Liens 
23

 
6.3
Fundamental Changes 
24

 
6.4
Disposition of Property 
25

 
6.5
Restricted Payments 
25

 
6.6
Investments 
25

 
6.7
Transactions with Affiliates 
25

 
6.8
Sales and Leasebacks 
25

 
6.9
Swap Agreements 
26

 
6.10
Changes in Fiscal Periods 
26

 
6.11
Negative Pledge Clauses 
26

 
6.12
Clauses Restricting Subsidiary Distributions 
26

 
6.13
Lines of Business 
26

 
6.14
Amendments to Organizational Documents 
26

 
6.15
Other Senior Indebtedness 
27

 
6.16
Convertible Note Payments 
27

 
SECTION 7        EVENTS OF DEFAULT
 
SECTION 8        THE AGENT
 
 
8.1
Appointment 
29

 
8.2
Delegation of Duties 
29

 
8.3
Exculpatory Provisions 
30

 
8.4
Reliance by Agent 
30

 
8.5
Notice of Default 
31

 
8.6
Non-Reliance on Agent and Other Lenders 
31

 
8.7
Indemnification 
32

 
8.8
Agent in Its Individual Capacity 
32

 
8.9
Successor Agent 
32

 
 
 
 
SECTION 9        MISCELLANEOUS
 
 
9.1
Amendments and Waivers 
33

 
9.2
Notices 
34

 
9.3
No Waiver; Cumulative Remedies 
36

 
9.4
Survival of Representations and Warranties 
36

 
9.5
Payment of Expenses and Taxes; Indemnification 
36

 
9.6
Successors and Assigns; Assignments and Participations 
37

 
9.7
Surety Waivers 
38

 
9.8
Counterparts 
39

 
9.9
Severability 
39

 
9.10
Integration 
39

 
9.11
Governing Law 
39

 
9.12
Submission to Jurisdiction; Waivers 
39

 
9.13
Acknowledgments 
40

 
9.14
Confidentiality 
40

 
9.15
Waivers of Jury Trial 
40

 
 
 
 
SCHEDULES AND EXHIBITS
 
Schedules:
 

1  Security Procedures  1.1A  Lenders and Loan Amounts  1.1B  Mortgaged
Properties  3.12  Subsidiaries  3.16(a)  UCC Filing Jurisdictions  3.16(b) 
Mortgage Filing Jurisdictions 

 
 
Exhibits:
 

A  Form of Assignment and Assumption  B  Form of Compliance Certificate  C  Form
of Amended and Restated Security Agreement 

 
 
 
 
    CREDIT AGREEMENT (this “Agreement”), dated as of October 30, 2013, among
Cadiz Inc., a Delaware corporation (“Cadiz”), and Cadiz Real Estate LLC, a
Delaware limited liability company (“CRE”; together with Cadiz, the “Borrower”
or “Borrowers”), the lenders from time to time party hereto (“Lenders”) and
Wells Fargo Bank, National Association, as administrative agent (the “Agent”).
 
    A.           The Borrowers are party to that certain Amended and Restated
Credit Agreement, dated as of March 5, 2013 (as amended, restated or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), among the
Borrowers, the Lenders party thereto and LC Capital as Agent.
 
    B.           The Borrowers have requested that MSD Credit Opportunity Master
Fund, L.P. (“MSDC”) provide for a new tranche of term loan commitments and term
loans thereunder.
 
    C.           The Borrowers have requested that the Lenders agree to amend
and restate the Existing Credit Agreement and make certain modification as set
forth below.
 
    D.           The Lenders have agreed to make such amendment and restatement
upon the terms and conditions set forth in this Agreement.
 
    Accordingly, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:
 
 
SECTION 1.    DEFINITIONS
 
    1.1              Defined Terms.
 
    As used in this Agreement, the terms listed in this Section 1.1 shall have
the respective meanings set forth in this Section 1.1.
 
    “Accreted Loan Value”:  as of the date of determination, the outstanding
principal amount of the applicable Loan, plus all accreted interest, if any,
added to such Loan as of the calendar day immediately prior to such date of
determination.
 
    “Affiliate”:  as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 20% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
 
    “After-Acquired Property”:  any fee interest in any real property or any
leasehold interest in any Material Leased Property acquired after the
Restatement Date by any Loan Party or its Subsidiaries (other than any such fee
interest in real property or leasehold interest in Material Leased Property
subject to a Lien expressly permitted by Section 6.2(f)).
 
    “Agent”:  as defined in the preamble hereto.
 
1
 
 
    “Agreement”:  as defined in the preamble hereto.
 
    “Amendment Agreement” means the Amendment Agreement, dated as of the date
hereof, relating to the Existing Credit Agreement.
 
    “Applicable Prepayment Premium”:  with respect to any prepayment of Secured
Term Loans pursuant to Section 2.3(a) or Section 2.6 or upon any acceleration of
the outstanding Loans, an amount equal to the product of (a) the Accreted Loan
Value of any amount of the Secured Term Loans being prepaid multiplied by
(b) the amount determined in accordance with the following table:
 


Date of Prepayment
 
Applicable Prepayment Premium
From the Restatement Date through but excluding the first (1st) anniversary of
the Restatement Date
 
105.0%
From the first (1st) anniversary of the Restatement Date through but excluding
the second (2nd) anniversary of the Restatement Date
 
102.5%
From the second (2nd) anniversary of the Restatement Date through but excluding
the Maturity Date
 
100.0%

 
    “Applicable Rate”:  eight percent (8.00%).
 
    “Approved Mitigation Bank Land Sale” means a sale of at least 640 acres of
the Mitigation Bank Land, the Net Cash Proceeds of which average at least $2,000
per acre.
 
    “Asset Sale”:  any Disposition of any Collateral or of any other property of
the Borrowers or any of their Subsidiaries.
 
    Notwithstanding the preceding, none of the following items will be deemed to
be an Asset Sale:
 
(a)           the Disposition of damaged, obsolete, redundant or worn out assets
in the ordinary course of business;
 
(b)           the Disposition of other property having a fair market value not
to exceed $200,000 in the aggregate for any fiscal year of the Borrower;
 
(c)           the sale or other disposition of cash or Cash Equivalents;
 
(d)           a Restricted Payment that does not violate Section 6.5 hereof or
an Investment that does not violate Section 6.6 hereof; and
 
(e)           the granting of Liens not prohibited by Section 6.2 hereof.
 
    “Assignee”:  as defined in Section 9.6(a).
 
2
 
 
    “Assignment and Assumption”:  an Assignment and Assumption, substantially in
the form of Exhibit A.
 
    “Borrower”:  as defined in the preamble hereto.
 
    “Business”:  as defined in Section 3.14(b).
 
    “Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City and Los Angeles are authorized or required by
law to close.
 
    “Capital Lease Obligations”:  as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
 
    “Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
    “Cash Equivalents”:  (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve (12) months from the
date of acquisition, (b) Dollar-denominated time deposits and certificates of
deposit of (i) any Lender, (ii) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500 million or (iii) any bank
whose short-term commercial paper rating from S&P is at least A-1 or from
Moody’s is at least P-1, in each case with maturities of not more than three
hundred sixty-five (365) days from the date of acquisition, (c) commercial paper
issued by any issuer bearing at least a “2” rating for any short-term rating
provided by S&P and/or Moody’s and maturing within two hundred seventy (270)
days of the date of acquisition, (d) repurchase agreements entered into by the
Borrower with a bank or trust company (including any of the Lenders) or
recognized securities dealer having capital and surplus in excess of $500
million for direct obligations issued by or fully guaranteed by the United
States, or for mortgage collateral, in which the Borrower shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least one hundred percent
(100%) of the amount of the repurchase obligations, (e) variable or fixed rate
notes issued by any issuer rated at least AA by S&P (or the equivalent thereof)
or at least Aa2 by Moody’s (or the equivalent thereof) and maturing within one
(1) year of the date of acquisition and (f) Investments (classified in
accordance with GAAP as current assets) in money market investment programs
registered under the Investment Company Act of 1940, as amended, that are
administered by reputable financial institutions having capital and surplus of
at least $500 million and the portfolios of which are limited to Investments of
the character described in the foregoing subclauses hereof.
 
3
 
 
    “Change of Control”:  the occurrence of any of the following:  (i) the Loan
Parties shall sell or transfer all or substantially all of their assets to any
Person other than a Loan Party, (ii) any Borrower shall merge or consolidate
with another Person other than a Loan Party in a transaction not permitted by
this Agreement, (iii) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than fifty percent (50%) of the outstanding Capital Stock of Cadiz or (iv) a
“Change in Control” as defined under the Indenture.
 
    “Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
    “Collateral”:  all property of the Borrowers and their Subsidiaries, now
owned or hereafter acquired, upon which a Lien is purported to be created by any
Security Document.
 
    “Commonly Controlled Entity”:  an entity, whether or not incorporated, that
is under common control with the Borrower within the meaning of section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under section 414 of the Code.
 
    “Compliance Certificate”:  a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.
 
    “Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
    “Convertible Notes”:  the 7.00% Convertible Senior Notes of Cadiz due 2018.
 
    “Default”:  any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
    “Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition (including
pursuant to a condemnation) thereof.  The terms “Dispose” and “Disposed of”
shall have correlative meanings.
 
    “Dollars” and “$”:  dollars in lawful currency of the United States.
 
    “Environmental Laws”:  any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
    “ERISA”:  the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
4
 
 
    “Event of Default”:  any of the events specified in Section 7, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
    “Exchange”:  as defined in Section 2.1(a).
 
    “GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.  In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the standards or terms
in this Agreement, then the Borrower and the Agent agrees to enter into
negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been
made.  Until such time as such an amendment shall have been executed and
delivered by the Borrower and the Agent, all standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred.  “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.
 
    “Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
    “Guarantee Obligation”:  as to any Person (the “Guaranteeing Person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the Guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“Primary Obligations”) of any other third Person (the “Primary Obligor”) in any
manner, whether directly or indirectly, including any obligation of the
Guaranteeing Person, whether or not contingent, (i) to purchase any such Primary
Obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
Primary Obligation or (2) to maintain working capital or equity capital of the
Primary Obligor or otherwise to maintain the net worth or solvency of the
Primary Obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such Primary Obligation of the
ability of the Primary Obligor to make payment of such Primary Obligation or
(iv) otherwise to assure or hold harmless the owner of any such Primary
Obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any Guaranteeing Person shall be deemed to be the maximum amount
for which such Guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such Primary Obligation
and the maximum amount for which such Guaranteeing Person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such Guaranteeing Person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
 
5
 
 
    “Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments (including the Convertible Notes),
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) the liquidation value of all redeemable preferred Capital Stock of such
Person, (h) all Guarantee Obligations of such Person in respect of obligations
of the kind referred to in clauses (a) through (g) above, (i) all obligations of
the kind referred to in clauses (a) through (h) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation, and (j) for the purposes of Section 7(e)
only, all obligations of such Person in respect of Swap Agreements.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.
 
    “Indemnified Liabilities”:  as defined in Section 9.5.
 
    “Indemnitee”:  as defined in Section 9.5.
 
    “Indenture”:  the Indenture dated as of March 5, 2013 between Cadiz and The
Bank of New York Mellon, N.A., as Trustee, with respect to the Convertible
Notes, as amended by that certain First Supplemental Indenture dated as of the
date hereof, and as may be further amended, extended, renewed, restated,
supplemented or otherwise modified from time to time.
 
    “Insolvency”:  with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
 
    “Insolvent”:  pertaining to a condition of Insolvency.
 
    “Intellectual Property”:  the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
    “Investments”:  as defined in Section 6.6.
 
6
 
 
    “LC Capital”:  LC Capital Master Fund, LTD.
 
    “Lender”:  as defined in the preamble hereto.
 
    “Lien”:  any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).
 
    “Loan”:  any Secured Term Loan (including Tranche B Term Loans) held by any
Lender pursuant to this Agreement.
 
    “Loan Documents”:  this Agreement, the Security Documents and any amendment,
waiver, supplement or other modification to any of the foregoing.
 
    “Loan Parties”:  the Borrowers and any of their Subsidiaries that is a party
to a Loan Document.
 
    “Material Adverse Effect”:  (a) a material adverse effect on the business,
property, operations, condition (financial or other) or prospects of the
Borrower and its Subsidiaries taken as a whole, (b) ten (10) Business Days after
the occurrence of an event, which would not otherwise fall into the purview of
clause (a) above, which results in an adverse effect that has or is reasonably
likely to have a financial consequence of Five Hundred Thousand Dollars
($500,000) or more to the Borrower and its Subsidiaries taken as a whole, or
(c) a material adverse effect on the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Lenders hereunder or thereunder.
 
    “Material Leased Property”:  any real property located in the United States
in which a Loan Party or any of their Subsidiaries has a leasehold interest
(excluding any such real property that is used primarily for executive and
administrative functions of the Loan Parties).
 
    “Materials of Environmental Concern”:  any hazardous or toxic substances,
materials or wastes, defined or regulated as such in or under any Environmental
Law, including asbestos, polychlorinated biphenyls and urea-formaldehyde
insulation.
 
    “Maturity Date”:  (a) in the case of the Tranche B Loans, June 30, 2017 and
(b) in the case of the March 2013 Secured Term Loans, March 5, 2016.
 
    “Mitigation Bank Land” means the approximately 7,500 acres of land as
described in the Fenner Valley Desert Tortoise Conservation Bank application
dated September 4, 2013.
 
    “Mortgage”:  each mortgage or deed of trust, including, without limitation,
the Original Mortgages, any amendments thereto made by any Loan Party in favor
of, or for the benefit of, the Agent for the benefit of the Lenders (with such
changes thereto as shall be advisable under the law of the jurisdiction in which
such mortgage or deed of trust is to be recorded).
 
7
 
 
    “Mortgaged Properties”:  the real properties listed on Schedule 1.1B, as to
which the Agent for the benefit of the Lenders shall be granted a Lien pursuant
to the Mortgage.
 
    “Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
    “Net Cash Proceeds”:  with respect to any Asset Sale, the cash proceeds
(including cash proceeds subsequently received (as and when received) in respect
of noncash consideration initially received), net of (a) selling expenses
(including broker’s fees or commissions, legal fees, transfer and similar taxes
and the Borrowers’ good faith estimate of income taxes paid or payable in
connection with such sale), (b) amounts provided as a reserve, in accordance
with GAAP (to the extent applicable), against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(c) the principal amount, premium or penalty, if any, interest and other amounts
on any Indebtedness for borrowed money permitted pursuant to Section 6.1 which
is secured by the Collateral or other property sold in such Asset Sale (to the
extent such Lien is permitted pursuant to Section 6.2) and which is required to
be repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such asset).
 
    “Non-Tranche B Loans” means all Loans other than the Tranche B Loans.
 
    “Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the Agent
or to any Lender, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all reasonable fees, charges and disbursements of
counsel to the Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.
 
    “Original Credit Agreement”:  the Credit Agreement, dated as of June 26,
2006, by and among the Borrowers, the lenders party thereto and Peloton Partners
LLP, as administrative agent (“Peloton Agent”), as amended pursuant to that
certain Amendment No. 1 to Credit Agreement dated as of September 29, 2006, by
and among the Borrowers, the lenders party thereto and Peloton Agent; as further
amended pursuant to that certain Amendment No. 2 to Credit Agreement and
Amendment No. 1 to Registration Rights Agreement dated as of June 4, 2009, by
and among the Borrowers, the lenders party thereto and LC Capital, as
administrative agent; as further amended pursuant to that certain Amendment No.
3 to Credit Agreement and Amendment No. 2 to Registration Rights Agreement dated
as of October 19, 2010, by and among the Borrowers, the lenders party thereto
and LC Capital, as administrative agent; as further amended pursuant to that
certain Amendment No. 4 to Credit Agreement dated as of July 25, 2011, by and
among the Borrowers, the lenders party thereto and LC Capital, as administrative
agent; as further amended pursuant to that certain Amendment No. 5 to Credit
Agreement and Amendment No. 3 to Registration Rights Agreement dated as of
August 8, 2012, by and among the Borrowers, the lenders party thereto and LC
Capital, as administrative agent; and as further amended pursuant to that
certain Amendment No. 6 to Credit Agreement and Amendment No. 4 to Registration
Rights Agreement dated as of October 30, 2012, by and among the Borrowers, the
lenders party thereto and LC Capital, as administrative agent (and as the same
may be further amended and supplemented from time to time prior to the
Restatement Date).
 
8
 
 
    “Original Loans”:  means the loans under the Original Credit Agreement
outstanding immediately prior to the Restatement.
 
    “Original Mortgages”:  means (a) the Mortgage initially recorded in the
offices specified on Schedule 3.16(b) on June 29, 2006 and (b) the Mortgage
initially recorded in the offices specified on Schedule 3.16(b) on December 3,
2010, in each case, as the same have and may be further amended and supplemented
from time to time prior to the Restatement Date.
 
    “PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
    “Person”:  an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
 
    “Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
    “Register”:  as defined in Section 9.6(a).
 
    “Reorganization”:  with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
    “Reportable Event”:  any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg.
4043.
 
    “Required Lenders”:  at any time, the holders of more than 50% of the
aggregate unpaid principal amount of the Loans then outstanding.
 
    “Required Tranche B Lenders”:  at any time, the holders of more than 50% of
the aggregate unpaid principal amount of the Tranche B Loans then outstanding.
 
    “Requirement of Law”:  as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
9
 
 
    “Responsible Officer”:  the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.
 
    “Restatement Date”:  means March 5, 2013.
 
    “Restricted Payments”:  as defined in Section 6.5.
 
    “SEC”:  the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.
 
    “SEC Reports” means, with respect to the Borrower, all annual reports on
Form 10-K, all quarterly reports on Form 10-Q, all periodic reports on Form 8-K
and each preliminary and definitive proxy statement on Schedule 14A required to
be filed with the SEC.
 
    “Secured Term Loan”:  a Loan designated as a “March 2013 Secured Term Loan”
or a “Tranche B Term Loan” in Schedule 1.1A.
 
    “Security Agreement”:  the Amended and Restated Security Agreement to be
executed and delivered by the Loan Parties and the Agent, substantially in the
form of Exhibit C.
 
    “Security Documents”:  the collective reference to the Security Agreement,
the Mortgage and all other security documents hereafter delivered to the Agent
granting a Lien on any property of any Person to secure the obligations and
liabilities of any Borrower under any Loan Document.
 
    “Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.
 
    “Solvent”:  when used with respect to any Person, means that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they
mature.  For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.
 
10
 
 
    “Subsidiary”:  as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.
 
    “Title Company” means Chicago Title Company.
 
    “Tranche B Term Loan” a Loan designated as a “Tranche B Term Loan” in
Schedule 1.1A.
 
    “United States”:  the United States of America.
 
    1.2              Other Definitional Provisions.
 
    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
 
(a)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Loan Party not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.
 
(b)           The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
 
(c)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
11
 
 
SECTION 2.   AMOUNT AND TERMS OF LOANS
 
    2.1              Original Loans; Exchange.
 
(a)           On the Restatement Date, each lender under the Original Credit
Agreement having Original Loans outstanding immediately prior to the Restatement
Date exchanged such Original Loans (i) in part for Secured Term Loans and
(ii) in part for Convertible Notes pursuant to the terms of the Exchange
Agreement dated March 4, 2013 among the Lenders and Cadiz (the “Exchange”).
 
(b)           Immediately after giving effect to the Exchange, (i) the aggregate
amount of Secured Term Loans outstanding was Thirty Million Dollars
($30,000,000), (ii) each Lender held the principal amount of Secured Term Loans
and Convertible Notes set forth opposite such Lender’s name as is set forth in
Schedule 1.1A and (iii) the Original Loans so exchanged were deemed to have been
fully repaid on the Restatement Date.  The Borrowers hereby acknowledge and
agree that as of the date hereof the amount of accrued interest on the Secured
Term Loans and Convertible Notes is as set forth in Schedule 1.1A.
 
(c)           As of the date hereof, MSDC agrees to make a Tranche B Term Loan
to the Borrowers, upon the satisfaction or waiver of the conditions set forth in
the Amendment Agreement.
 
(d)           The Borrowers shall not have any right to reborrow any portion of
any Secured Term Loan (including Tranche B Term Loans) that may be repaid or
prepaid from time to time.
 
    2.2              Repayment of Loans.   The Accreted Loan Value of the
Secured Term Loans shall be due and payable on the respective Maturity Date to
the Agent for the account of each Lender as set forth in the Register referenced
in Section 9.6(a).
 
    2.3              Optional Prepayments.
 
(a)           At any time and from time to time, the Borrowers may prepay the
Secured Term Loans, in whole or in part (in increments of not less than
$100,000), for an amount equal to the Accreted Loan Value of the amount being
prepaid through the day prior to the date of such prepayment plus the Applicable
Prepayment Premium, upon at least thirty (30) Business Days’ notice to the
Agent, which notice shall specify the principal amount of the Secured Term Loans
to be prepaid, the total prepayment amount and the date on which such prepayment
will be delivered to the Agent.  It shall not be a condition to the delivery by
the Borrowers of such prepayment notice that the Borrowers have sufficient
available funds to make such prepayment.  The Agent shall deliver any prepayment
notice it receives from the Borrower under this Section 2.3(a) to the Lenders
within three (3) Business Days of receipt of such notice.
 
(b)           The Borrowers shall not have any right to prepay the Loans other
than as set forth in this Section 2.3.
 
12
 
 
    2.4              Interest Rates and Payment Dates.   Interest on the
Non-Tranche B Loans shall accrete to the outstanding principal amount of
the Non-Tranche B Loans (including any additional principal amount added
pursuant to this Agreement) at a rate per annum equal to the Applicable Rate
(compounded quarterly on each March 5, June 5, September 5 and December 5 after
the Restatement Date) from and including the Restatement Date through but
excluding the date of payment or prepayment.  Interest on the Tranche B Loans
shall accrete to the outstanding principal amount of the Tranche B Loans
(including any additional principal amount added pursuant to this Agreement) at
a rate per annum equal to the Applicable Rate (compounded quarterly on each
March 5, June 5, September 5 and December 5 after the Restatement Date) from and
including the date hereof through but excluding the date of payment or
prepayment.  If all or a portion of the principal amount of any Loan shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
all outstanding Loans (whether or not overdue) shall bear interest at a rate per
annum equal to the Applicable Rate plus two percent (2.0%).
 
    2.5              Computation of Interest and Fees.   Interest and fees
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed.
 
    2.6              Mandatory Prepayments.   In the event of any Asset Sale,
the Borrowers shall, within five (5) Business Days after the receipt of Net Cash
Proceeds of such Asset Sale, apply the Net Cash Proceeds of such Asset Sale
first to prepay all amounts due under the Secured Term Loans and the Applicable
Prepayment Premium thereon.  Notwithstanding the foregoing, the Borrowers may
retain up to 50% of the first $10,000,000 of Net Cash Proceeds from an Approved
Mitigation Bank Land Sale for working capital and general corporate
purposes.  The Agent shall deliver any notice of deposit it receives from the
Borrower under this Section 2.6 to the Lenders within three (3) Business
Days.  Following an Event of Default and during the continuance thereof, subject
to Section 5.5 of the Security Agreement with respect to the proceeds of
Collateral other than the Mortgaged Properties, any payments made shall be
applied (a) first, to pay all outstanding fees and other amounts owed to the
Agent, (b) second, on a pro rata basis, to all amounts due under the Secured
Term Loans that are Tranche B Loans and (c) third, on a pro rata basis, to all
amounts due under the Secured Term Loans that are not Tranche B Loans.
 
    2.7              Application of Mandatory and Optional Prepayments.   Unless
waived by the Required Tranche B Lenders, all payments made pursuant to Section
2.6 and 2.3 shall be applied (a) first, to pay all outstanding fees and other
amounts owed to the Agent, (b) second, on a pro rata basis, to all amounts due
under the Secured Term Loans that are Tranche B Loans and the Applicable
Prepayment Premium thereon and (c) third, on a pro rata basis, to all amounts
due under the Secured Term Loans that are not Tranche B Loans and the Applicable
Prepayment Premium thereon.  Such payments shall permanently reduce the
principal balance of the Secured Term Loans.
 
    2.8              Remittance of Payments to the Lenders.   All payments
received by the Agent on behalf of the Lenders under this Agreement shall be
remitted to the Lenders within one (1) Business Day following receipt thereof in
accordance with the applicable terms hereof.
 
    2.9              Relationship of the Lenders.   The holders of the Tranche B
Loans and the Non-Tranche B Loans shall, for all purposes hereunder, be
considered one class of holders with a pari passu security interest in the
Collateral and (except as set forth in Sections 2.6 and 2.7) shall vote together
on all matters as a single class; provided, nothing herein shall effect the
priority of payments set forth in Sections 2.6, 2.7 and 7.
 
13
 
 
SECTION 3.   REPRESENTATIONS AND WARRANTIES
 
    To induce the Agent and the Lenders to enter into this Agreement and to make
the Loans, the Borrowers hereby jointly and severally represent and warrant to
the Agent and each Lender that:
 
    3.1              No Change.   Since the last day of the fiscal year with
respect to which Cadiz has filed with the SEC an Annual Report on Form 10-K,
there has been no development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
 
    3.2              Existence; Compliance with Law.   Each Loan Party (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law except to the extent that the failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.
 
    3.3              Power; Authorization; Enforceable Obligations.   Each Loan
Party has the power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder.  Each Loan Party has taken
all necessary organizational action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement.  No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except the filings referred to in
Section 3.16.  Each Loan Document has been duly executed and delivered on behalf
of each Loan Party thereto.  This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
    3.4              No Legal Bar.   The execution, delivery and performance of
this Agreement and the other Loan Documents, the borrowings hereunder and the
use of the proceeds thereof will not violate any Requirement of Law or any
Contractual Obligation of any Loan Party and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents).  No Requirement of Law
or Contractual Obligation applicable to the Borrower or any of its Subsidiaries
could reasonably be expected to have a Material Adverse Effect.
 
14
 
 
    3.5              Litigation.   No litigation, investigation or proceeding of
or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrowers, threatened by or against any Loan Party or against
any of their respective properties or revenues (a) with respect to any of the
Loan Documents or any of the transactions contemplated hereby or thereby, or
(b) that could reasonably be expected to have a Material Adverse Effect.
 
    3.6              No Default.   No Loan Party is in default under or with
respect to any of its Contractual Obligations in any respect that could
reasonably be expected to have a Material Adverse Effect.
 
    3.7              Ownership of Property; Liens.   Each Loan Party has title
in fee simple to, or a valid leasehold interest in, all its real property
(including, without limitation, the right to extract by any means and use, for
domestic and agricultural purposes, for sale to third parties, and for any other
purpose, water therefrom) other than the property currently owned by Harweal
Investments Limited, the name of which has subsequently been changed to EVCO
Limited, as nominee for Cadiz Land Company, Inc.,which property is subject to no
Liens other than Liens in favor of a Loan Party.  Each Loan Party has good title
to, or a valid leasehold interest in, all its other property.  Each Loan Party
represents that Octagon Partners, LLC, a California limited liability company
and an Affiliate of each of the Borrowers, has title in fee simple to all its
real property (including, without limitation, the right to extract by any means
and use, for domestic and agricultural purposes, for sale to third parties, and
for any other purpose water therefrom).  None of such property referenced in
this Section 3.7 is subject to any Lien except as permitted by Section 6.2 or
such other minor defects in title that do not interfere with such Loan Party’s
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.  The property subject to the Mortgage
comprises all of the real property owned by the Loan Parties and any of their
Subsidiaries or Affiliates and all of the Material Leased Properties.  No Loan
Party has acquired any After-Acquired Property or any other material assets
since the Restatement Date.
 
    3.8              Intellectual Property.   Each Loan Party owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted.  No material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
any Loan Party know of any valid basis for any such claim.  The use of
Intellectual Property by each Loan Party does not infringe on the rights of any
Person in any material respect.
 
    3.9              Taxes.   Each Loan Party has filed or caused to be filed
all Federal, state and other material tax returns that are required to be filed
and has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than (i) any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Loan Party or (ii) to the extent the failure of which could not reasonably be
expected to result in a Material Adverse Effect).  No tax Lien has been filed,
and, to the knowledge of the Borrower, no claim is being asserted, with respect
to any such tax, fee or other charge.
 
15
 
 
    3.10              ERISA.   No Reportable Event has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, each Plan has satisfied the applicable
“minimum funding standard” and has had no “waived funding deficiency” (as such
terms are defined in section 412 of the Code and section 302 of ERISA) during
the five-year period prior to the date on which this representation is made or
deemed made, and each Plan has complied in all material respects with the
applicable provisions of ERISA and the Code.  No “prohibited transaction” (and
the transactions contemplated by this Agreement, will not constitute, or
indirectly result in, a “prohibited transaction” within the meaning of section
4975 of the Code or section 406 of ERISA) has occurred, or is expected to occur,
which has subjected, or could subject, the Mortgaged Properties, Borrower, or
any officer, director or employee of the Borrower, or Trustee of any Single
Employer Plan, administrator or other fiduciary to any tax or penalty on
prohibited transactions imposed by either section 502 of ERISA or section 4975
of the Code or any other liability with respect thereto.  No termination of a
Single Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan
has arisen, during such five-year period.  The present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits by a material
amount.  Neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan that has resulted or
could reasonably be expected to result in a material liability under ERISA, and
neither the Borrower nor any Commonly Controlled Entity would become subject to
any material liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw partially or completely from any or all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made.  No such Multiemployer Plan is
in Reorganization or Insolvent.
 
    3.11              Investment Company Act; Other Regulations.   No Loan Party
is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as
amended.  No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board of Governors of the Federal Reserve System
of the United States or any successor thereto) that limits its ability to incur
Indebtedness.
 
    3.12              Subsidiaries.   (a) Schedule 3.12 sets forth the name and
jurisdiction of formation of each Subsidiary and, as to each such Subsidiary,
the percentage of each class of Capital Stock owned by any Loan Party and
(b) except as disclosed in public filings to the SEC, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary, except as created by the Loan Documents.  Except as
listed on Schedule 3.12, no Subsidiary owns any material assets.
 
    3.13              [Reserved].
 
16
 
 
    3.14              Environmental Matters.   Except as, in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect:
 
(a)           the Mortgaged Properties do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or could
give rise to liability under, any Environmental Law;
 
(b)           no Loan Party has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Mortgaged Properties or the business operated by any Loan Party (the
“Business”), nor does the Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened;
 
(c)           Materials of Environmental Concern have not been transported or
disposed of from the Mortgaged Properties in violation of, or in a manner or to
a location that could give rise to liability under, any Environmental Law, nor
have any Materials of Environmental Concern been generated, treated, stored or
disposed of at, on or under any of the Mortgaged Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;
 
(d)           no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Loan Party is or will be named as a party with
respect to the Mortgaged Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Mortgaged Properties or the Business;
 
(e)           there has been no release or threat of release of Materials of
Environmental Concern at or from the Mortgaged Properties, or arising from or
related to the operations of any Loan Party in connection with the Mortgaged
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws;
 
(f)           the Mortgaged Properties and all operations at the Mortgaged
Properties are in compliance, and have in the last five years been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about the Mortgaged Properties or violation of any
Environmental Law with respect to the Mortgaged Properties or the Business; and
 
(g)           no Loan Party has assumed any liability of any other Person under
Environmental Laws.
 
    3.15              Accuracy of Information, etc.   No statement or
information contained in this Agreement, any other Loan Document, any SEC Report
or any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Agent or the Lenders or filed with the SEC, or any of them,
for use in connection with the transactions contemplated by this Agreement or
the other Loan Documents, contained as of the date such statement, information,
document or certificate was so furnished, any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
contained herein or therein not misleading.  There is no fact known to any Loan
Party that could reasonably be expected to have a Material Adverse Effect that
has not been expressly disclosed herein, in the other Loan Documents, any SEC
Report or in any other documents, certificates and statements furnished to the
Agent or the Lenders or filed with the SEC for use in connection with the
transactions contemplated hereby and by the other Loan Documents.
 
17
 
 
    3.16              Security Documents.
 
(a)           The Security Agreement is effective to create in favor of the
Agent, for the benefit of the Lenders holding Secured Term Loans, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof.  In the case of the other Collateral described in the Security
Agreement, when financing statements and other filings specified on
Schedule 3.16(a) in appropriate form are filed in the offices specified on
Schedule 3.16(a), the Security Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof, as security for the Obligations (as
defined in the Security Agreement) under the Secured Term Loans, in each case
prior and superior in right to any other Person (except, in the case of
Collateral, Liens permitted by Section 6.2).
 
(b)           The Mortgage is effective to create in favor of the Agent for the
benefit of the Lenders holding Secured Term Loans, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgage is filed in the offices specified on
Schedule 3.16(b), each such Mortgage shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the Mortgaged Properties and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage) under the Secured Term Loans,
in each case prior and superior in right to any other Person (except exceptions
permitted by the Required Lenders in the relevant title
policies).  Schedule 1.1B lists, as of the Restatement Date, each parcel of real
property owned in fee by the Loan Parties and any of their Subsidiaries and each
leasehold interest in Material Leased Properties.  All of the properties listed
on Schedule 1.1B shall be subject to the Mortgage.
 
    3.17              Solvency.   Each Loan Party is, and after giving effect to
the incurrence of all Indebtedness and obligations being incurred in connection
herewith, will be and will continue to be, Solvent.
 
    3.18              Regulation H.   No Mortgage encumbers improved real
property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and in
which flood insurance has been made available under the National Flood Insurance
Act of 1968.
 
    3.19              Labor Matters.   Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against any Loan Party pending or, to the
knowledge of the Borrower, threatened; (b) hours worked by and payment made to
employees of each Loan Party have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Loan Party on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Loan Party.
 
18
 
 
 
SECTION 4.   [RESERVED]
 
SECTION 5.   AFFIRMATIVE COVENANTS
 
    The Borrowers hereby jointly and severally agree that, so long as any Loan
is owing to any Lender hereunder, each of the Borrowers shall and shall cause
each of its Subsidiaries to:
 
    5.1              Financial Statements.   Furnish to the Agent (for
distribution to each Lender within three (3) Business Days after receipt
thereof):
 
(a)           within 90 days after the end of each fiscal year of the Borrower,
a copy of the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by PricewaterhouseCoopers LLP or other
independent certified public accountants of nationally recognized standing;
 
(b)           within 45 days after the end of each of the first three quarterly
periods of each fiscal year of the Borrower, the unaudited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of income and of cash
flows for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments); and (c) at the
request of the Agent and to the extent prepared for, and concurrently with the
delivery to, Cadiz’s management or Board of Directors, after the end of each
month occurring during each fiscal year of the Borrower, the unaudited
consolidated balance sheets of the Borrower and its Subsidiaries as at the end
of such month and the related unaudited consolidated statements of income and of
cash flows for such month and the portion of the fiscal year through the end of
such month, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments).  All such
financial statements shall be complete and correct in all material respects and
shall be prepared in reasonable detail and in accordance with GAAP applied
(except as approved by such accountants or officer, as the case may be, and
disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
 
Delivery of the reports and documents described in subsections (a) and (b) above
to the Agent is for informational purposes only, and the Agent’s receipt of such
shall not constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder.
 
19
 
 
    5.2              Certificates; Other Information.   Furnish to the Agent
(for distribution to each Lender within three (3) Business Days after receipt
thereof):
 
(a)           upon Agent’s request (acting at the direction of the Required
Lenders) at a cost to the Borrowers not to exceed Ten Thousand Dollars
($10,000), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;
 
(b)           concurrently with the delivery of any financial statements
pursuant to Section 5.1, (i) a certificate of a Responsible Officer stating
that, to the best of such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and
(ii) in the case of quarterly or annual financial statements, (x) a Compliance
Certificate containing all information necessary for determining compliance by
each Loan Party with the provisions of this Agreement referred to therein as of
the last day of the fiscal quarter or fiscal year of the Borrower, as the case
may be, and (y) to the extent not previously disclosed to the Agent, a
description of any change in the jurisdiction of organization of any Loan Party
and a list of any Intellectual Property acquired by any Loan Party since the
date of the most recent report delivered pursuant to this clause (y);
 
(c)           within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC; and
 
(d)           promptly, such additional financial and other information as the
Agent may from time to time reasonably request.
 
    5.3              Payment of Obligations.   Pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its material obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Borrower.
 
    5.4              Maintenance of Existence; Compliance.
 
(a)           (i) Preserve, renew and keep in full force and effect its
organizational existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 6.3 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
 
(b)           Comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
20
 
 
    5.5              Maintenance of Property; Insurance.
 
(a)           Keep all property useful and necessary in its business in good
working order and condition, ordinary wear and tear excepted.
 
(b)           Maintain with financially sound and reputable insurance companies
insurance on all its property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are usually insured against in the same general area
by companies engaged in the same or a similar business.
 
5.6              Inspection of Property; Books and Records; Discussions.
 
(a)           Keep proper books of records and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and
activities; and
 
(b)           permit representatives of the Agent and each Lender to
concurrently visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time and as often
as may reasonably be desired and to discuss the business, operations, properties
and financial and other condition of the Loan Parties with officers and
employees of the Loan Parties and with their independent certified public
accountants.
 
5.7              Notices.   Promptly give notice to the Agent (for distribution
to each Lender within three (3) Business Days after receipt thereof):
 
(a)           the occurrence of any Default or Event of Default;
 
(b)           any (i) default or event of default under any Contractual
Obligation of any Loan Party or (ii) litigation, investigation or proceeding
that may exist at any time between any Loan Party and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;
 
(c)           any litigation or proceeding affecting any Loan Party (i) in which
the amount involved is $500,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought or (iii) which relates to any Loan
Document;
 
(d)           the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof:  (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan; and
 
(e)           any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
 
21
 
 
    Each notice pursuant to this Section 5.7 shall be accompanied by a statement
of a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Loan Party proposes to take with
respect thereto.
 
    5.8              Environmental Laws.
 
(a)           Comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, and
 
(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.
 
    5.9              Additional Collateral, etc.
 
(a)           With respect to any property acquired after the Restatement Date
by any Loan Party (other than (x) any property described in paragraph (b) below
or (y) any property subject to a Lien expressly permitted by Section 6.2(f)) as
to which the Agent, for the benefit of the Lenders does not have a perfected
Lien, promptly (i) execute and deliver to the Agent such amendments to the
Security Agreement or Mortgages and such other documents as are necessary or
advisable or required by applicable law to grant to the Agent, for the benefit
of the Lenders, a security interest in such property and (ii) take all actions
necessary or advisable or required by applicable law to grant to the Agent, for
the benefit of the Lenders, a perfected first priority security interest in such
property, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Security Agreement or by law or
as may be requested by the Required Lenders.
 
(b)           With respect to any After-Acquired Property, promptly (i) deliver
an amended and restated version of Schedule 1.1B which shall include a legal
description of such After-Acquired Property, (ii) unless directed otherwise by
the Agent, deliver a Phase I environmental assessment with respect to such
After-Acquired Property, (iii) execute and deliver a first priority Mortgage, in
favor of the Agent, for the benefit of the Lenders, covering such After-Acquired
Property, (iv) provide the Agent with (x) title and extended coverage insurance
covering such After-Acquired Property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Required Lenders) and (y) any consents and estoppels
necessary or advisable or required by applicable law in connection with such
Mortgage, each of the foregoing in form, scope and substance reasonably
satisfactory to the Required Lenders and (v) deliver to the Agent legal opinions
relating to matters described above, which opinions shall be in form, scope and
substance, and from counsel, reasonably satisfactory to the Required Lenders.
Notwithstanding anything to the contrary contained herein or in the UCC, the
Agent shall not have any obligation to (i) prepare, record, file, re-record, or
re-file any financing statement, perfection statement, continuation statement or
other instrument in any public office or for otherwise ensure the perfection,
maintenance, priority or enforceability of any security interest granted
pursuant to, or contemplated by, any Loan Document, (ii) take any necessary
steps to preserve rights against any parties with respect to any Collateral, or
(iii) take any action to protect against any diminution in value of the
Collateral.
 
22
 
 
    5.10              Use of Proceeds.   The proceeds of the Tranche B Term
Loans shall be used for working capital and general corporate purposes.
 
SECTION 6.   NEGATIVE COVENANTS
 
    The Borrowers hereby jointly and severally agree that, so long as any Loan
or other amount is owing to any Lender hereunder, each of the Borrowers shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly:
 
    6.1              Indebtedness.   Create, issue, incur, assume, become liable
in respect of or suffer to exist any Indebtedness, except:
 
(a)           Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b)           Indebtedness (including, without limitation, Capital Lease
Obligations) incurred to finance the acquisition, construction or improvement of
any assets, and Indebtedness assumed in connection with the acquisition of any
such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to 90 days after such acquisition or the
completion of such construction or improvement and (ii) the aggregate principal
amount of such Indebtedness shall not exceed $500,000 at any one time
outstanding;
 
(c)           Indebtedness of any Loan Party to any other Loan Party, provided
that any such intercompany loan is evidenced by a note that is pledged to the
Agent for the benefit of the Lenders;
 
(d)           Indebtedness constituting unsecured debt in an aggregate principal
amount not to exceed $250,000 at any one time outstanding; and
 
(e)           Indebtedness constituting Convertible Notes in an aggregate
original principal amount not to exceed $53,458,000 at any one time outstanding,
plus any accretion to such principal amount pursuant to the terms of the
Indenture and the Convertible Notes.
 
    6.2              Liens.   Create, incur, assume or suffer to exist any Lien
upon any of its property, whether now owned or hereafter acquired, except:
 
(a)           Liens for taxes not yet due or that are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;
 
23
 
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings;
 
(c)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
 
(d)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(e)           easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any of its Subsidiaries;
 
(f)           Liens securing Indebtedness of the Borrower or any other
Subsidiary incurred pursuant to Section 6.1(b), provided that (i) such Liens are
incurred prior to 90 days after such acquisition or the completion of such
construction or improvement, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (iii) the
amount of Indebtedness secured thereby is not increased;
 
(g)           Liens created pursuant to the Security Documents;
 
(h)           any interest or title of a lessor under any lease entered into by
the Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
 
(i)           Liens arising out of any judgment awarded against the Borrower
which have been discharged, vacated, reversed or execution thereof stayed
pending appeal;
 
(j)           Liens with respect to which the Borrower or related lessee shall
have provided a bond or other security in an amount and under terms reasonably
satisfactory to the Agent and which does not involve any material risk of the
sale, forfeiture or loss of any interest in Borrower’s real or personal
property;
 
(k)           Liens described in the Lender’s Policy issued by the Title
Company, insuring priority in the Mortgage, and permitted by the Agent as of the
Restatement Date; and
 
(l)           Liens not otherwise permitted by this Section so long as the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed (as to the Loan Parties) $200,000 at any one time outstanding.
 
    6.3              Fundamental Changes.   Enter into any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that any Investment expressly permitted by Section
6.6 may be structured as a merger, consolidation or amalgamation.
 
24
 
 
    6.4              Disposition of Property.   Make any Asset Sale, other than
Asset Sales, the Net Cash Proceeds of which are applied in accordance with
Section 2.6.
 
    6.5              Restricted Payments.   Declare or pay any dividend (other
than dividends payable solely in common stock of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Loan Party, whether
now or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
any Borrower (collectively, “Restricted Payments”), except that any Subsidiary
may make Restricted Payments to the Borrowers.  Notwithstanding the foregoing,
this Section 6.5 shall not prohibit (a) Cadiz from converting all or any portion
of the Convertible Notes into Capital Stock of the Company pursuant to the terms
of the Indenture or (b) the Borrowers from making the following payments,
(i) the Accreted Principal Amount on the Maturity Date (as defined in the
Indenture) or any Default Interest, (ii) the Fundamental Change Repurchase Price
on the Fundamental Change Repurchase Date, (iii) and cash in lieu of fractional
shares of Common Stock upon conversion of the Convertible Notes pursuant to the
Indenture and (iv) cash payable in respect of shares of Common Stock that cannot
be issued pursuant to Section 10.24 of the Indenture.  Capitalized terms used in
the preceding sentence of this Section 6.5 without definition shall have the
meanings ascribed to such terms in the Indenture.
 
    6.6              Investments.   Make any advance, loan, extension of credit
(by way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting a business unit of, or make any other investment in, any
Person (all of the foregoing, “Investments”), except:
 
(a)           extensions of trade credit in the ordinary course of business;
 
(b)           Investments in Cash Equivalents;
 
(c)           intercompany Investments by any Loan Party in another Loan Party;
 
(d)           acquisitions (by merger, purchase of securities or purchase of
assets) where 100% of the purchase price is paid in the Capital Stock of Cadiz,
provided that (i) any such acquisition must be reasonably acceptable to the
Required Lenders and (ii) any equity interests so acquired must be pledged to
the Agent, for the benefit of the Lenders, as provided in Section 5.9(a).
 
    6.7              Transactions with Affiliates.   Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than among the Loan Parties) unless such transaction is
(a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of the relevant Loan Party, and (c) upon fair and reasonable terms no
less favorable to the relevant Loan Party than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate.
 
    6.8              Sales and Leasebacks.   Enter into any arrangement with any
Person providing for the leasing by any Borrower of real or personal property
that has been or is to be sold or transferred by such Borrower to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Borrower.
 
25
 
 
    6.9              Swap Agreements.   Enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.
 
    6.10              Changes in Fiscal Periods.   Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters.
 
    6.11              Negative Pledge Clauses.   Enter into or suffer to exist
or become effective any agreement that prohibits or limits the ability of any
Loan Parties to create, incur, assume or suffer to exist any Lien upon any of
its property or revenues, whether now owned or hereafter acquired, other than
(a) this Agreement and the other Loan Documents and (b) any agreements governing
any purchase money Liens or Capital Lease Obligations otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby).
 
    6.12              Clauses Restricting Subsidiary Distributions.   Enter into
or suffer to exist or become effective any consensual encumbrance or restriction
on the ability of any Subsidiary of any Borrower to (a) make Restricted Payments
in respect of any Capital Stock of such Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Subsidiary of the Borrower,
(b) make loans or advances to, or other Investments in, the Borrower or any
other Subsidiary of the Borrower or (c) transfer any of its assets to the
Borrower or any other Subsidiary of the Borrower, except for such encumbrances
or restrictions existing under or by reason of (i) any restrictions existing
under the Loan Documents or the limited liability company agreement of CRE,
(ii) imposed by law, or (iii) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Capital Stock or assets of
such Subsidiary.
 
    6.13              Lines of Business.
 
(a)           With respect to any Loan Party, enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement or that
are reasonably related thereto.
 
(b)           With respect to any Subsidiary that is not a Loan Party, engage in
any business activity, incur any liabilities or own any assets, other than those
activities relating to the maintenance of its legal existence as an inactive
Subsidiary.
 
    6.14              Amendments to Organizational Documents.   Amend,
supplement or otherwise modify (pursuant to a waiver or otherwise) the terms and
conditions of the organizational documents of any Borrower or any Subsidiary.
 
26
 
 
    6.15              Other Senior Indebtedness.   Incur any Indebtedness senior
to or pari passu with the Secured Term Loans or secured by the Collateral
without the consent of the Required Lenders.
 
    6.16              Convertible Note Payments.   Make any cash payment with
respect to Convertible Notes, other than (i) the Accreted Principal Amount on
the Maturity Date (as defined in the Indenture) or any Default Interest,
(ii) the Fundamental Change Repurchase Price on the Fundamental Change
Repurchase Date, (iii) and cash in lieu of fractional shares of Common Stock
upon conversion of the Convertible Notes pursuant to the Indenture and (iv) cash
payable in respect of shares of Common Stock that cannot be issued pursuant to
Section 10.24 of the Indenture.  Capitalized terms used in this Section 6.16
without definition shall have the meanings ascribed to such terms in the
Indenture.
 
SECTION 7.   EVENTS OF DEFAULT
 
    If any of the following events shall occur and be continuing:
 
(a)           the Borrower shall fail to pay any principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Loan, or any other amount payable hereunder or under any other
Loan Document, within five (5) days after any such interest or other amount
becomes due in accordance with the terms hereof; or
 
(b)           any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or
 
(c)           (i) any Loan Party shall default in the observance or performance
of any agreement contained in Section 5.4(a), Section 5.7, or Section 6 of this
Agreement or Sections 4.5 of the Security Agreement, (ii) an “Event of Default”
under the Indenture shall have occurred and be continuing, or (iii) an “Event of
Default” under and as defined in any Mortgage shall have occurred and be
continuing; or
 
(d)           any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Agent; or
 
(e)           any Loan Party shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto beyond the
period of grace, if any; or (ii) default in making any payment of any interest
on any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; Provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $500,000; or
 
27
 
 
(f)           (i) any Loan Party shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Loan Party shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Loan Party any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Borrower any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) any Loan Party shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Loan Party shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
 
(g)           (i) any Person shall engage in any “prohibited transaction” (as
defined in section 406 of ERISA or section 4975 of the Code) involving any Plan,
(ii) any “unpaid minimum required contribution” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan shall arise on the assets of any Loan Party or
any Commonly Controlled Entity, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any
Loan Party or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or
 
28
 
 
(h)           one or more judgments or decrees shall be entered against any Loan
Party involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $500,000 or more, and all such judgments or decrees shall not have been paid,
satisfied, vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or
 
(i)           any of the Security Documents shall cease, for any reason, to be
in full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or
 
(j)           a Change of Control;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents shall immediately become
due and payable, and (B) if such event is any other Event of Default, the Agent
may, or upon the request of the Required Lenders (or any Lender with respect to
an Event of Default specified in paragraph (j) above (solely with respect to
such Lender’s Loans)), by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable.  Except as expressly provided above in
this Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.  Nothing in this Agreement or any of
the Loan Documents shall impair any Lender’s right to enforce its claims for
amounts owed to such Lender hereunder and under the Loan Documents following the
Maturity Date until payment in full of the Obligations and, subject to the
provisions of this Section 7 and Section 9.1, to pursue any enforcement action
or remedies at law or equity with respect to amounts owed to any Lender as such
Lender shall determine in its sole discretion.
 
SECTION 8.   THE AGENT
 
    8.1              Appointment.   Each Lender hereby irrevocably designates
and appoints the Agent as the administrative agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto.  Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent and
the Agent shall not be bound by any other agreement, between any Lender and the
Borrower, to which it is not a party.
 
    8.2              Delegation of Duties.   The Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.
 
29
 
 
    8.3              Exculpatory Provisions.   Neither the Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.  No
provision of this Agreement shall require the Agent to expend or risk its own
funds or otherwise incur any financial liability in the performance of any of
its duties hereunder, or in the exercise of any of its rights or powers, if it
shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it. The Agent shall not be responsible or liable for any failure or delay in the
performance of its obligations under this Agreement arising out of or caused,
directly or indirectly, by circumstances beyond its reasonable control,
including without limitation, acts of God; earthquakes; fires; floods; wars;
civil or military disturbances; sabotage; epidemics; riots; interruptions, loss
or malfunctions of utilities, computer (hardware or software) or communications
service; accidents; labor disputes; acts of civil or military authority;
governmental actions; inability to obtain labor, material, equipment or
transportation.  In no event shall the Agent be liable, directly or indirectly,
for any special, indirect or consequential damages, even if the Agent has been
advised of the possibility of such damages and regardless of the form of
action.  The Agent shall not incur any liability in connection with refusing to
act based upon an oral instruction.  The permissive authorizations,
entitlements, powers and rights granted to the Agent herein (including the right
to (i) request any documentation, (ii) request the taking of any action and
(iii) exercise any remedies) shall not be construed as duties.
 
    8.4              Reliance by Agent.   The Agent shall be entitled to rely,
and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Agent.  The Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans. Phrases such as "satisfactory to the Agent", "approved by the Agent",
"acceptable to the Agent", "as determined by the Agent", "in the Agent's
discretion", "selected by the Agent", “as requested by the Agent” and phrases of
similar import authorize and permit the Agent to approve, disapprove, determine,
act or decline to act in its discretion, it being understood that the Agent in
exercising such discretion, hereunder or under any of the Loan Documents, shall
be acting on the instructions of the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents) and shall be fully protected in, and shall incur no
liability in connection with, acting (or failing to act) pursuant to such
instructions. With regards to any action or refusal to act that involves
discretion, the Agent shall be entitled to refrain from any act or the taking of
any action hereunder or under any of the Loan Documents or from the exercise of
any power or authority vested in it hereunder or thereunder unless and until the
Agent shall have received instructions from the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) and shall not be liable for any such delay in
acting.  If at any time the Agent is served with any judicial or administrative
order, judgment, decree, writ or other form of judicial or administrative
process which in any way affects the Collateral (including, but not limited to,
orders of attachment or garnishment or other forms of levies or injunctions or
stays relating to the transfer of the Collateral), the Agent (a) shall furnish
to the Borrowers prompt written notice thereof and (b) is authorized to comply
therewith in any manner as it or its legal counsel of its own choosing deems
appropriate; and if the Agent complies with any such judicial or administrative
order, judgment, decree, writ or other form of judicial or administrative
process, the Agent shall not be liable to any of the parties hereto or to any
other person or entity even though such order, judgment, decree, writ or process
may be subsequently modified or vacated or otherwise determined to have been
without legal force or effect.
 
30
 
 
    8.5              Notice of Default.   The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Agent has received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that the Agent receives such a
notice, the Agent shall give notice thereof to the Lenders.  The Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Agent shall have
received such directions, the Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
 
    8.6              Non-Reliance on Agent and Other Lenders.   Each Lender
expressly acknowledges that neither the Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by the Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by the
Agent to any Lender.  Each Lender represents to the Agent that it has,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon the Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agent
hereunder, the Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.
 
31
 
 
    8.7              Indemnification.   The Lenders agree to indemnify each
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective holding of the outstanding Loans in effect on the date on which
indemnification is sought under this Section 8.7, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever (including the cost of
successfully defending itself against a claim brought by a party hereto) that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against the Agent in any way relating to or arising
out of, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Agent under
or in connection with any of the foregoing; provided that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the Agent’s gross negligence or willful
misconduct.  The agreements in this Section 8.7 shall survive the payment of the
Loans and all other amounts payable hereunder and the resignation or removal of
the Agent.
 
    8.8              Agent in Its Individual Capacity.   The Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though the Agent were not an Agent.  The
terms “Lender” and “Lenders” shall include each Agent in its individual
capacity.
 
    8.9              Successor Agent.   The Agent may resign as Agent upon ten
(10) days’ notice to the Lenders and the Borrower.  If the Agent shall resign as
Agent under this Agreement and the other Loan Documents, then the Required
Lenders shall appoint a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 7(a) or Section 7(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Agent, and the term “Agent” shall mean such successor agent
effective upon such appointment and approval, and the former Agent’s rights,
powers and duties as Agent shall be terminated, without any other or further act
or deed on the part of such former Agent or any of the parties to this Agreement
or any holders of the Loans.  If no successor agent has accepted appointment as
Agent by the date that is 10 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective, and the Lenders shall assume and perform all of the duties of
the Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. After any retiring Agent’s resignation as
Agent, the provisions of this Section 8 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement and the other Loan Documents. Additionally, if a conflict arises (in
the sole and reasonable discretion of the Agent) in regards to the Agent acting
as Agent for both the holders of the Tranche B Loans and the Non-Tranche B
Loans, the Agent shall be entitled, in addition to the right of resignation set
forth above, to resign as Agent under either the Tranche B Loans or the
Non-Tranche B Loans (pursuant to the same process set forth above for
resignation as Agent for all Loans) and all parties hereto agree to amend the
documents as necessary to accommodate such resignation. Any corporation or other
company into which the Agent may be merged or converted or with which it may be
consolidated, or any corporation or other company resulting from any merger,
conversion or consolidation to which the Agent shall be a party, or any
corporation or other company succeeding to the business of the Agent shall be
the successor of the Agent hereunder without the execution or filing of any
paper with any party hereto or any further act on the part of any of the parties
hereto, except where an instrument of transfer or assignment is required by law
to effect such succession, anything herein to the contrary notwithstanding.
 
32
 
 
SECTION 9.   MISCELLANEOUS
 
    9.1              Amendments and Waivers.   Neither this Agreement, any other
Loan Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 9.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Agent and each Loan
Party party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Agent, the
Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Agent, as the case may be,
may specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that, in the case of clause (a) and clause (b) hereof, no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest or fee payable hereunder or extend the
scheduled date of any payment thereof, in each case without the written consent
of each Lender directly affected thereby; (ii) eliminate or reduce the voting
rights of any Lender under this Section 9.1 without the written consent of such
Lender; (iii) reduce any percentage specified in the definition of Required
Lenders, or consent to the assignment or transfer by the Borrowers of any of
their rights and obligations under this Agreement and the other Loan Documents,
in each case without the written consent of all Lenders; (iv) release all or
substantially all of the Collateral or amend, modify or waive the last paragraph
of Section 7 or Section 5.5 of the Security Agreement, in each case without the
written consent of all Lenders; (v) amend, modify or waive any of the provisions
of the Security Agreement (other than Section 5.5), or amend, modify or waive
any of the provisions of Section 2.6, Section 3.7, Section 3.16, Section 3.18,
Section 5.9, Section 6.4, Section 6.8 or Section 6.15 or any of the definitions
relating to any of the foregoing, in each case without the written consent of
the Required Lenders; or (vi) amend, modify or waive any provision of this
Section 9 without the written consent of the Agent.   Notwithstanding the
foregoing, no amendment, modification or waiver shall affect the rights or
duties of the Agent, under this Agreement or any other Loan Document, without
the prior written consent of the Agent.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Agent and all future holders
of the Loans.  In the case of any waiver, the Loan Parties, the Lenders and the
Agent shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
 
33
 
 
    9.2              Notices.   All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or, in the case of telecopy notice,
when received, addressed as follows, or to such other address as may be
hereafter notified by the respective parties hereto:
 
    Borrowers:

 
Cadiz Inc.

 
550 South Hope Street, Suite 2850

 
Los Angeles, CA  90017

 
Attention:  Chief Financial Officer

 
Telecopy:  213-271-1614

 
Telephone:  213-271-1600

 
    with a copy to:
 
 
Cadwalader, Wickersham & Taft LLP

 
One World Financial Center

 
New York, NY  10281

 
Attention:  Christopher T. Cox

 
Telecopy:  212-504-6666

 
Telephone:  212-504-6000



 
34
 
 
    with a copy to:

 
Theodora Oringher P.C.

 
10880 Wilshire Boulevard, Suite 1700

 
Los Angeles, CA  90024

 
Attention:  Howard Unterberger

 
Telecopy:  310-551-0283

 
Telephone:  310-557-2009

 
    Agent:


 
Wells Fargo Bank, National Association
625 Marquette Avenue, 11th Floor
MAC N9311-100
Attention:  Administrator of Cadiz Credit Agreement
Telecopy: 612-667-9825
Telephone: 612-667-8968

 
    MSDC:


 
MSD Credit Opportunity Master Fund, L.P.
645 Fifth Avenue
21st Floor
New York, NY 10022-5910
Attention: Marcello Liguori
Telecopy:  (212) 303-1650
Telephone:  (212) 303-1634

 
    with a copy to:
 
 
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY  90071
Attention:  Harvey Uris
Telecopy:  (212) 735-2000
Telephone:  (212) 735-3000

 
    provided that any notice, request or demand to or upon the Agent or the
Lenders shall not be effective until received.
 
    The Agent shall confirm each funds transfer instruction received in the name
of a party by means of the security procedure selected by such party and
communicated to the Agent through a signed certificate in the form of Schedule 1
attached hereto, which upon receipt by the Agent shall become a part of this
Agreement.  Once delivered to the Agent, Schedule 1 may be revised or rescinded
only by a writing signed by an authorized representative of the party.  Such
revisions or rescissions shall be effective only after actual receipt and
following such period of time as may be necessary to afford the Bank a
reasonable opportunity to act on it.  If a revised Schedule 1 or a rescission of
an existing Schedule 1 is delivered to the Agent by an entity that is a
successor-in-interest to a party, such document shall be accompanied by
additional documentation satisfactory to the Agent showing that such entity has
succeeded to the rights and responsibilities of the party under this Agreement.
 
35
 
 
    The parties understand that the Agent’s inability to receive or confirm
funds transfer instructions pursuant to the security procedure selected by such
party may result in a delay in accomplishing such funds transfer, and agree that
the Agent shall not be liable for any loss caused by any such delay.
 
    Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Agent.  The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it;
 
provided that approval of such procedures may be limited to particular notices
or communications.
 
    9.3              No Waiver; Cumulative Remedies.   No failure to exercise
and no delay in exercising, on the part of the Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
    9.4              Survival of Representations and Warranties.   All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.
 
    9.5              Payment of Expenses and Taxes; Indemnification.   The
Borrower agrees (a) to pay or reimburse the Agent for all its out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Agent and filing and recording fees and
expenses, with statements with respect to the foregoing to be submitted to the
Borrower prior to the Restatement Date (in the case of amounts to be paid on the
Restatement Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Agent shall deem appropriate, (b) to pay or
reimburse each Lender and the Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to the Agent, (c) to pay,
indemnify, and hold the Agent and the Lenders harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold the each Lender
and the Agent and their respective officers, directors, employees, affiliates,
agents and controlling persons (each, an “Indemnitee”) harmless from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Loan Party or any of the
Mortgaged Properties and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document (including the cost of successfully defending
itself against a claim brought by a party hereto) (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”), provided, that the
Borrower shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such
Indemnitee.  Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee.  All
amounts due under this Section 9.5 shall be payable not later than 10 days after
written demand therefor. The agreements in this Section 9.5 shall survive the
payment of the Loans and all other amounts payable hereunder and the resignation
or removal of the Agent
 
36
 
 
    9.6              Successors and Assigns; Assignments and Participations.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Agent (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) the Lenders may not assign
or otherwise transfer its rights or obligations hereunder except to an assignee
(“Assignee”).  Subject to acceptance and recording thereof pursuant to this
Section 9.6, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of
Section 9.5).  The Agent, acting for this purpose as an agent of the Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and principal amount of the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and the Borrower, the Agent, and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, the Assignee’s
completed administrative questionnaire (unless the Assignee shall already be a
Lender hereunder), and any written consent to such assignment required by this
Section 9.6, the Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
 
37
 
 
(b)           Any Lender may, without the consent of the Borrower or the Agent,
sell participations to one or more entities in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement may
provide that such Lender will not, without the consent of the loan participant,
agree to any amendment, modification or waiver that (x) requires the consent of
each Lender directly affected thereby pursuant to Section 9.1 and (y) directly
affects such loan participant.
 
    9.7              Surety Waivers.   This paragraph is included solely out of
an abundance of caution, and shall not be construed to mean that any of the
above-referenced provisions of California law are in any way applicable to this
Agreement or to any of the Obligations, or that CRE is a guarantor
hereunder.  As used in this paragraph, any reference to “the principal” includes
Cadiz, and any reference to “the creditor” includes the Agent and the
Lenders.  In accordance with Section 2856 of the California Civil Code:  (a) CRE
unconditionally and irrevocably waives any and all rights and defenses available
to it by reason of Sections 2787 to 2855, inclusive, 2899 and 3433 of the
California Civil Code; and (b) CRE unconditionally and irrevocably waives any
and all rights and defenses available to it by reason of the Obligation being
secured by real property or otherwise, including without limitation, any rights
and defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure or other law, which means, among other things, (1) the
creditor may collect from CRE without first foreclosing on any real or personal
property collateral pledged by the principal, (2) if the creditor forecloses on
any real property collateral pledged by the principal, (A) the amount of the
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price and (B) the creditor may collect from CRE even if the creditor, by
foreclosing on the real property collateral, has destroyed any right CRE may
have to collect from the principal, and (3) CRE is waiving all rights and
defenses arising out of an election of remedies by the creditor, even though
that election of remedies, such as a nonjudicial foreclosure with respect to
security for the Obligations, has destroyed CRE’s rights of subrogation and
reimbursement against the principal by the operation of Section 580d of the
California Code of Civil Procedure or otherwise, and even though that election
of remedies by the creditor, such as nonjudicial foreclosure with respect to
security for an obligation of any other guarantor of any of the Obligations, has
destroyed CRE’s rights of contribution against any other guarantor.  No other
provision of this Agreement shall be construed as limiting the generality of any
of the covenants and waivers set forth in this paragraph.
 
38
 
 
    9.8              Counterparts.   This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page of this
Agreement by facsimile transmission or electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.  A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Agent.
 
    9.9              Severability.   Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
    9.10              Integration.   This Agreement and the other Loan Documents
represent the entire agreement of the parties hereto with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any such party relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.
 
    9.11              Governing Law.   THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
    9.12              Submission to Jurisdiction; Waivers.   Each of the
Borrowers hereby irrevocably and unconditionally:
 
(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
39
 
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrowers at
its address set forth in Section 9.2 or at such other address of which the Agent
shall have been notified pursuant thereto;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
    9.13              Acknowledgments.   Each of the Borrowers hereby
acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents; and
 
(b)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Borrowers and the Lender.
 
    9.14              Confidentiality.   Each of the Agent and each Lender
agrees to keep confidential all material non-public information provided to it
by any Loan Party pursuant to or in connection with this Agreement that is
designated as confidential; provided that nothing herein shall prevent the Agent
or any Lender from disclosing any such information (a) to the Agent, any other
Lender or any affiliate thereof, (b) subject to an agreement to comply with the
provisions of this Section 9.14, to any actual or prospective Assignee, (c) to
its employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, or
(h) in connection with the exercise of any remedy hereunder or under any other
Loan Document.  The Agent and each Lender further agrees that it shall not
engage in any public purchases or sales of any securities of Cadiz for so long
as the Agent or such Lender possesses material non-public information about the
Borrowers.
 
    9.15              Waivers of Jury Trial.   EACH OF THE BORROWERS, THE AGENT,
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
40
 
 
    IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.
 

 
CADIZ INC.
      By:  /s/ Timothy J. Shaheen     Name:  Timothy J. Shaheen      Title: 
Chief Financial Officer 

 
 

 
CADIZ REAL ESTATE LLC
      By:  /s/ Timothy J. Shaheen     Name:  Timothy J. Shaheen      Title: 
Chief Executive Officer 

 
(signature page to Amended and Restated Credit Agreement)
 
 
 
 
 

 
THE AGENT:
      WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent       
By:  /s/ David Bergstrom     Name:  David Bergstrom     Title:  Vice President

 
(signature page to Amended and Restated Credit Agreement)

 
 
 
 
 

 
MSD CREDIT OPPORTUNITY MASTER FUND, L.P.
      By:  /s/ Marcello Liguori     Name:  Marcello Liguori      Title: 
Managing Director

 
 
(signature page to Amended and Restated Credit Agreement)
 
 
 
 
SCHEDULE 1
To
The Amended and Restated Credit Agreement dated October 30, 2013 by and among
Cadiz Inc., Cadiz Real Estate, LLC, Wells Fargo Bank, N.A. (the “Bank”) and the
lenders party thereto (the “Agreement”)




I hereby certify that I am authorized to deliver this Schedule 1 on behalf of
___________________ (the “Organization”), and hereby further certify that the
names, titles, telephone numbers, email addresses and specimen signatures set
forth below identify the persons authorized to provide direction and initiate or
confirm transactions, including funds transfer instructions, on behalf of the
Organization, and that the option checked in Part C of this Schedule 1 is the
security procedure selected by the Organization for use in verifying that a
funds transfer instruction received by the Bank is that of the Organization.
 
The Organization has reviewed each of these security procedures and has
determined that the option checked in Part C of this Schedule 1 best meets its
requirements; given the size, type and frequency of the instructions it will
issue to the Bank.  By selecting the security procedure specified in Part C of
this Schedule 1, the Organization acknowledges that it has elected to not use
the other security procedures described below and agrees to be bound by any
funds transfer instruction, whether or not authorized, issued in its name and
accepted by the Bank in compliance with the particular security procedure chosen
by the Organization.
 
NOTICE:  The security procedure selected by the Organization will not be used to
detect errors in the funds transfer instructions given by the Organization.  If
a funds transfer instruction describes the beneficiary of the payment
inconsistently by name and account number, payment may be made on the basis of
the account number even if it identifies a person different from the named
beneficiary.  If a funds transfer instruction describes a participating
financial institution inconsistently by name and identification number, the
identification number may be relied upon as the proper identification of the
financial institution.  Therefore, it is important that the Organization take
such steps as it deems prudent to ensure that there are no such inconsistencies
in the funds transfer instructions it sends to the Bank.
 
Schedule 1-1
 
 
Part A
 
 
(a) Name, Title, Telephone Number, Email Address and Specimen Signature
 
(b) for person(s) designated to provide direction, including but not limited to
funds transfer instructions, and to otherwise act on behalf of the Organization
 
Name
Title
Telephone Number
Email Address
Specimen Signature

 
_________________
________________
________________
_____________
________________



_________________
________________
________________
_____________
________________

 
_________________
________________
________________
_____________
________________

 
[list more if desired]


Part B

 
       (c) Name, Title, Telephone Number and Email Address for
              person(s) designated to confirm funds transfer instructions
 
Name
Title
Telephone Number
Email Address

 
___________________
____________________
________________
_________________



___________________
____________________
________________
_________________



___________________
____________________
________________
_________________

 
[list more if desired]


 
Schedule 1-2
 
 
Part C


 
Means for delivery of instructions and/or confirmations



 
The security procedure to be used with respect to funds transfer instructions is
checked below:



o
Option 1.  Confirmation by telephone call-back.  The Bank shall confirm funds
transfer instructions by telephone call-back to a person at the telephone number
designated on Part B above.  The person confirming the funds transfer
instruction shall be a person other than the person from whom the funds transfer
instruction was received, unless only one person is designated in both Parts A
and B of this Schedule 1.

 
  o 
CHECK box, if applicable:
If the Bank is unable to obtain confirmation by telephone call-back, the Bank
may, at its discretion, confirm by email, as described in Option 2.



 
 

o
Option 2.  Confirmation by email.  The Bank shall confirm funds transfer
instructions by email to a person at the email address specified for such person
in Part B of this Schedule.  The person confirming the funds transfer
instruction shall be a person other than the person from whom the funds transfer
instruction was received, unless only one person is designated in both Parts A
and B of this Schedule 1.  The Organization understands the risks associated
with communicating sensitive matters, including time sensitive matters, by
email.  The Organization further acknowledges that instructions and data sent by
email may be less confidential or secure than instructions or data transmitted
by other methods. The Bank shall not be liable for any loss of the
confidentiality of instructions and data prior to receipt by the Bank.

 
  o 
CHECK box, if applicable:
If the Bank is unable to obtain confirmation by email, the Bank may, at its
discretion, confirm by telephone call-back, as described in Option 1.




o
Option 3. Delivery of funds transfer instructions by password protected file
transfer system only - no confirmation.  The Bank offers the option to deliver
funds transfer instructions through a password protected file transfer system.
If the Organization wishes to use the password protected file transfer system,
further instructions will be provided by the Bank.  If the Organization chooses
this Option 3, it agrees that no further confirmation of funds transfer
instructions will be performed by the Bank.



o
Option 4.  Delivery of funds transfer instructions by password protected file
transfer system with confirmation.  Same as Option 3 above, but the Bank shall
confirm funds transfer instructions by otelephone call-back or o  email (must
check at least one, may check both) to a person at the telephone number or email
address designated on Part B above.  By checking a box in the prior sentence,
the party shall be deemed to have agreed to the terms of such confirmation
option as more fully described in Option 1 and Option 2 above.



Dated this ____ day of ___________, 20__.




By ________________________________________
Name:
Title:

 
Schedule 1-3
 
 
 
Schedule 1.1A
 
LENDERS AND LOAN AMOUNTS
 
Lender
March 2013 Secured Term Loan
[accrued interest]
Convertible Notes
[accrued interest]
Tranche B Term Loans
LC CAPITAL MASTER FUND, LTD.
c/o Lampe, Conway & Company LLC
680 Fifth Avenue, Suite 1202
New York, NY 10019
Attn:  Steven G. Lampe
Telecopy:  212-581-8999
Telephone:  212-581-8989
 
with a copy to:
Manatt, Phelps & Phillips, LLP
7 Times Square
New York, NY 10036
Attn:  Neil S. Faden
Telecopy:  212-790-4545
Telephone:  212-790-4500
$0
$29,426,000
 
[$1,388,269]
 
MILFAM II L.P.
222 Lakeview Avenue, Suite 160-365
West Palm Beach, FL 33401
Attn:  Eric Fangmann
Telecopy:  619-923-2908
Telephone:  561-287-5399
 
with a copy to:
O’Melveny & Myers LLP
400 South Hope Street
Los Angeles, CA 90071
Attn:  Steve Warren
Telecopy:  213-430-6407
Telephone:  213-430-7875
$4,353,000
 
[$235,210]
$5,256,000
 
[$247,969]
 

 
 
Schedule 1.1A-1
 
 
WATER ASSET MANAGEMENT—MANAGED ACCOUNT
c/o Water Asset Management, LLC
509 Madison Avenue, Suite 804
New York, NY 10022
Attn:  Stacy Kincaid
Telecopy: 212-754-5101
Telephone:
 
 
 
 
$1,277,000
 
[$69,001]
$1,276,000
 
[$60,199]
 
MSD CREDIT OPPORTUNITY MASTER FUND, L.P.
645 Fifth Avenue
21st Floor
New York, NY 10022-5910
Attention: Marcello Liguori
Telecopy:  (212) 303-1650
Telephone:  (212) 303-1634
 
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY  90071
Attention:  Harvey Uris
Telecopy:  (212) 735-2000
Telephone:  (212) 735-3000
$24,370,000
 
[$1,316,807]
 
$10,000,000
AGGREGATE TERM LOANS/COMMITMENTS
$30,000,000
 
[$1,621,018]
$35,958,000
 
[$1,696,437]
$10,000,000

 
Schedule 1.1A-2
 
 
Schedule 1.1B
 
MORTGAGED PROPERTIES
 
[Attached]
 
Schedule 1.1B-1
 
 
 
SCHEDULE 1.1B:  MORTGAGED PROPERTIES
 
Parcel Number
Legal Description
Area
Owner’s Title Policy
Acreage
Purchase Date
Use
0556-271-06-0000
T5N R13E Sec 1
Cadiz
TICOR no. 901984
673.82
10/14/1988
Undeveloped
0556-271-25-0000
T5N R13E Sec 13
Cadiz
TICOR no. 901984
129.60
10/14/1988
Undeveloped
0556-271-26-0000
T5N R13E Sec 13
Cadiz
TICOR no. 901984
440.80
10/14/1988
Undeveloped
0556-281-02-0000
T5N R14E Sec 5
Cadiz
TICOR no. 901984
682.38
10/14/1988
Undeveloped
0556-281-12-0000
T5N R14E Sec 9
Cadiz
TICOR no. 901984
640.00
10/14/1988
Undeveloped
0556-281-13-0000
T5N R14E Sec 8
Cadiz
TICOR no. 864655
640.00
12/31/1986
Undeveloped
0556-281-17-0000
T5N R14E Sec 18
Cadiz
TICOR no. 864655
624.68
12/31/1986
Undeveloped
0556-281-19-0000
T5N R14E Sec 17
Cadiz
TICOR no. 864655
280.00
12/31/1986
Undeveloped
0556-281-20-0000
T5N R14E Sec 17
Cadiz
TICOR no. 864655
332.00
12/31/1986
Undeveloped
0556-291-10-0000
T5N R14E Sec 16
Cadiz
no owner’s title policy
106.00
11/6/1984
Undeveloped
0556-291-11-0000
T5N R14E Sec 16
Cadiz
no owner’s title policy
500.00
11/6/1984
Undeveloped
0556-301-06-0000
T5N R14E Sec 13
Cadiz
TICOR no. 901984
342.70
10/14/1988
Undeveloped
0556-301-07-0000
T5N R14E Sec 13
Cadiz
TICOR no. 901984
276.22
10/14/1988
Undeveloped
0556-311-01-0000
T5N R14E Sec 19
Cadiz
TICOR no. 864655
646.78
12/31/1986
Undeveloped
0556-311-02-0000
T5N R14E Sec 20
Cadiz
TICOR no. 864655
640.00
12/31/1986
Undeveloped
0556-311-05-0000
T5N R14E Sec 23
Cadiz
TICOR no. 864655
632.71
12/31/1986
Undeveloped
0556-311-06-0000
T5N R14E Sec 24
Cadiz
TICOR no. 864655
640.00
12/31/1986
Undeveloped
0556-311-10-0000
T5N R14E Sec 28
Cadiz
TICOR no. 864655
640.00
12/31/1986
Undeveloped
0556-311-11-0000
T5N R14E Sec 29
Cadiz
TICOR no. 864655
640.00
12/31/1986
Undeveloped
0556-311-14-0000
T5N R14E Sec 32
Cadiz
TICOR no. 864655
640.00
12/31/1986
Undeveloped
0556-311-16-0000
T5N R14E Sec 34
Cadiz
no owner’s title policy
640.00
N/A
Undeveloped
0556-311-17-0000
T5N R14E Sec 35
Cadiz
no owner’s title policy
638.57
N/A
Undeveloped
0556-311-41-0000
T5N R14E Sec 25
Cadiz
TICOR no. 901984
628.50
10/14/1988
Undeveloped
0556-311-47-0000
T5N R14E Sec 26
Cadiz
TICOR no. 864655
536.93
12/31/1986
Undeveloped
0556-311-49-0000
T5N R14E Sec 21
Cadiz
TICOR no. 864655
37.58
12/31/1986
Vineyard-PSWRI
0556-311-52-0000
T5N R14E Sec 21
Cadiz
TICOR no. 864655
484.82
12/31/1986
Undeveloped
0556-311-53-0000
T5N R14E Sec 21
Cadiz
CT no. 8222127
80.00
12/31/1986
Vineyard-SWFG
0556-321-02-0000
T4N R14E Sec 5
Cadiz
CT no. 8222127
640.92
10/14/1988
Undeveloped-SWFG
0556-321-03-0000
T4N R14E Sec 4
Cadiz
TICOR no. 901984
639.60
10/14/1988
Undeveloped
0556-321-04-0000
T4N R14E Sec 3
Cadiz
TICOR no. 864655
640.68
12/31/1986
Undeveloped
0556-321-05-0000
T4N R14E Sec 2
Cadiz
CT no. 8222127
640.22
10/14/1988
Undeveloped-SWFG
0556-321-06-0000
T4N R14E Sec 1
Cadiz
CT no. 8222127
639.42
10/14/1988
Undeveloped-SWFG
0556-321-10-0000
T4N R14E Sec 9
Cadiz
CT no. 8222127
640.00
10/14/1988
Undeveloped-SWFG
0556-321-18-0000
T4N R14E Sec 13
Cadiz
TICOR no. 901984
640.00
10/14/1988
Undeveloped
0556-341-01-0000
T5N R14E Sec 33, Par 1
Cadiz
CT no. 8222127
36.45
12/31/1986
Vineyard-SWFG
0556-341-03-0000
T5N R14E Sec 33, Par 3
Cadiz
CT no. 8222127
38.81
12/31/1986
Vineyard-SWFG
0556-341-04-0000
T5N R14E Sec 33, Par 4
Cadiz
CT no. 8222127
36.45
12/31/1986
Vineyard-Cadiz
0556-341-05-0000
T5N R14E Sec 33, Par 5
Cadiz
CT no. 8222127
36.45
12/31/1986
Vineyard-SWFG
0556-341-06-0000
T5N R14E Sec 33, Par 6
Cadiz
CT no. 8222127
38.81
12/31/1986
Vineyard-SWFG
0556-341-07-0000
T5N R14E Sec 33, Par 7
Cadiz
CT no. 8222127
38.81
12/31/1986
Vineyard-SWFG
0556-341-08-0000
T5N R14E Sec 33, Par 8
Cadiz
CT no. 8222127
36.45
12/31/1986
Vineyard-SWFG
0556-351-01-0000
T5N R14E Sec 33, Par 9
Cadiz
CT no. 8222127
36.89
12/31/1986
Vineyard-SWFG
0556-351-02-0000
T5N R14E Sec 33, Par 10
Cadiz
CT no. 8222127
38.96
12/31/1986
Vineyard-SWFG
0556-351-03-0000
T5N R14E Sec 33, Par 11
Cadiz
CT no. 8222127
39.06
12/31/1986
Vineyard-SWFG
0556-351-04-0000
T5N R14E Sec 33, Par 12
Cadiz
CT no. 8222127
36.78
12/31/1986
Vineyard-SWFG
0556-351-05-0000
T5N R14E Sec 33, Par 13
Cadiz
CT no. 8222127
36.87
12/31/1986
Vineyard-SWFG
0556-351-06-0000
T5N R14E Sec 33, Par 14
Cadiz
CT no. 8222127
39.38
12/31/1986
Vineyard-SWFG
0556-351-07-0000
T5N R14E Sec 33, Par 15
Cadiz
CT no. 8222127
39.48
12/31/1986
Vineyard-SWFG
0556-351-08-0000
T5N R14E Sec 33, Par 16
Cadiz
CT no. 8222127
39.56
12/31/1986
Vineyard-SWFG
0558-181-04-0000
T6N R14E Sec 31
Cadiz
no owner’s title policy
30.00
12/26/1985
Undeveloped
0558-201-11-0000
T6N R14E Sec 29
Cadiz_Option
CT no. 6053782
640.00
12/26/1996
Undeveloped
0558-201-13-0000
T6N R14E Sec 33
Cadiz_Option
CT no. 6053782
448.00
12/26/1996
Undeveloped
0558-201-14-0000
T6N R14E Sec 33
Cadiz_Option
CT no. 6053782
165.50
12/26/1996
Undeveloped
0653-021-14-0000
T4N R15E Sec 17
Cadiz
TICOR no. 9101984
640.00
10/14/1988
Undeveloped

 
0653-041-10-0000
T5N R15E Sec 9
Cadiz
TICOR no. 9101984
440.00
10/14/1988
Undeveloped
0653-041-13-0000
T5N R15E Sec 8
Cadiz
TICOR no. 9101984
560.10
10/14/1988
Undeveloped
0653-041-15-0000
T5N R15E Sec 18
Cadiz
TICOR no. 864655
622.44
12/31/1986
Undeveloped
0653-041-16-0000
T5N R15E Sec 17
Cadiz
TICOR no. 9101984
612.52
10/14/1988
Undeveloped
0653-041-23-0000
T5N R15E Sec 5
Cadiz
TICOR no. 9101984
622.00
10/14/1988
Undeveloped
0653-041-24-0000
T5N R15E Sec 5
Cadiz
TICOR no. 9101984
12.80
10/14/1988
Undeveloped
0654-011 -03-0000
T6N R15E Sec 21
Cadiz
TICOR no. 9101984
640.00
10/14/1988
Undeveloped
0654-011-11-0000
T6N R15E Sec 29
Cadiz
TICOR no. 9101984
640.00
10/14/1988
Undeveloped
0654-011-21-0000
T6N R15E Sec 33
Cadiz
TICOR no. 9101984
640.00
10/14/1988
Undeveloped
0654-011-22-0000
T6N R15E Sec 33
Cadiz
TICOR no. 9101984
0.00
10/14/1988
Undeveloped
0654-021-27-0000
T6N R15E Sec 13
Cadiz
TICOR no. 9101984
297.05
10/14/1988
Undeveloped
0645-071-18-0000
T3N R18E Sec 36
Danby
CT 6053566 k26
640.00
3/21/1995
Undeveloped
0645-091-06-0000
T2N R18E Sec 12
Danby
Commonwlth 94 411050
20.00
10/7/1994
Undeveloped
0645-091-09-0000
T2N R18E Sec 12
Danby
Commonwlth 94 411050
20.00
10/12/1994
Undeveloped
0645-091-10-0000
T2N R18E Sec 12
Danby
Commonwlth 94 411050
20.00
10/7/1994
Undeveloped
0645-101-04-0000
T2N R18E Sec 23
Danby
Commonwlth 94 411050
80.00
10/7/1994
Undeveloped
0645-121-05-0000
T2N R18E Sec 36
Danby
OCT no. 94 409589
20.00
10/6/1994
Undeveloped
0645-121-06-0000
T2N R18E Sec 36
Danby
OCT no. 94 409589
15.59
10/6/1994
Undeveloped
0645-121-09-0000
T2N R18E Sec 36
Danby
OCT no. 94 409589
15.50
10/6/1994
Undeveloped
0645-271-03-0000
T2N R18E Sec 16
Danby
OCT no. 94 409589
20.00
10/6/1994
Undeveloped
0645-271-05-0000
T2N R18E Sec 16
Danby
OCT no. 94 409589
20.00
10/6/1994
Undeveloped
0645-271-06-0000
T2N R18E Sec 16
Danby
OCT no. 94 409590
20.00
10/6/1994
Undeveloped
0645-271-07-0000
T2N R18E Sec 16
Danby
OCT no. 94 409589
20.00
10/6/1994
Undeveloped
0645-271-08-0000
T2N R18E Sec 16
Danby
OCT no. 94 409589
20.00
10/6/1994
Undeveloped
0645-271-10-0000
T2N R18E Sec 16
Danby
OCT no. 94 409590
20.00
10/6/1994
Undeveloped
0645-271-11-0000
T2N R18E Sec 16
Danby
OCT no. 94 409589
17.34
10/6/1994
Undeveloped
0645-271-13-0000
T2N R18E Sec 16
Danby
OCT no. 94 409589
20.00
10/6/1994
Undeveloped
0645-271-15-0000
T2N R18E Sec 16
Danby
OCT no. 94 409589
20.00
10/6/1994
Undeveloped
0645-271-16-0000
T2N R18E Sec 16
Danby
OCT no. 94 29882
20.00
10/6/1994
Undeveloped
0645-271-18-0000
T2N R18E Sec 16
Danby
OCT no. 94 409590
15.45
10/6/1994
Undeveloped
0645-271-23-0000
T2N R18E Sec 16
Danby
OCT no. 94 409589
20.00
10/6/1994
Undeveloped
0568-341-04-0000
T12N R20E Sec 33
Piute
FATCo no. 93-000748
571.41
1/6/1993
Undeveloped
0568-341-07-0000
T12N R20E Sec 29
Piute
FATCo no. 96-197383
463.48
1/6/1993
Undeveloped
0659-171-10-0000
T10N R21E Sec 29
Piute
CT no. 92035296 k27
640.00
6/18/1999
Undeveloped
0659-181-03-0000
T10N R21E Sec 5
Piute
CT no. 92035296 k27
13.64
6/18/1999
Undeveloped
0659-181-06-0000
T10N R21E Sec 9
Piute
CT no. 92035296 k27
641.36
6/18/1999
Undeveloped
0659-241-02-0000
T10N R21E Sec 17
Piute
CT no. 92035296 k27
612.45
6/18/1999
Undeveloped
0659-241-16-0000
T10N R21E Sec 21
Piute
CT no. 92035296 k27
457.19
6/18/1999
Undeveloped
0659-241-17-0000
T10N R21E Sec 21
Piute
CT no. 92035296 k27
91.74
6/18/1999
Undeveloped
0658-131-02-0000
T11N R20E Gov Tract 38
Piute
FATCo no. 93-00748
640.60
1/6/1993
Undeveloped
0658-131-06-0000
T11N R20E Gov Tract 42
Piute
FATCo no. 93-00748
640.00
1/6/1993
Undeveloped
0658-141-04-0000
T11N R20E Gov Tract 39
Piute
FATCo no. 93-00748
640.00
1/6/1993
Undeveloped
0659-051-07-0000
T10N R19E Sec 25
Homer
FATCo no. 93-419956
640.00
9/30/1993
Undeveloped
0659-061-16-0000
T10N R19E Sec 13
Homer
FATCo no. 93-419956
640.00
9/30/1993
Undeveloped
0659-081-03-0000
T10N R20E Sec 21
Homer
FATCo no. 93-419956
640.00
9/30/1993
Undeveloped
0659-081-25-0000
T10N R20E Sec 29
Homer
FATCo no. 93-419956
627.97
9/30/1993
Undeveloped
0659-081-26-0000
T10N R20E Sec 29
Homer
FATCo no. 93-419956
640.00
9/30/93
Undeveloped
0556-251-03-0000
T5N R13E Sec 21
Cadiz_Rail Cycle
CT no. 12035113
640.00
5/9/2001
Undeveloped
0556-251-11-0000
T5N R13E Sec 29
Cadiz_Rail Cycle
CT no. 12035113
640.00
5/9/2001
Undeveloped
0556-251-15-0000
T5N R13E Sec 33
Cadiz_Rail Cycle
CT no. 12035113
640.00
5/9/2001
Undeveloped
0556-271-02-0000
T5N R13E Sec 5
Cadiz_Rail Cycle
CT no. 12035113
682.38
5/9/2001
Undeveloped
0556-271-10-0000
T5N R13E Sec 9
Cadiz_Rail Cycle
CT no. 12035113
557.25
5/9/2001
Undeveloped
0556-271-14-0000
Map 804 36 63 Par 5
Cadiz_Rail Cycle
CT no. 12035113
50.00
5/9/2001
Undeveloped
0556-271-15-0000
Map 804 36 63 Par 6
Cadiz_Rail Cycle
CT no. 12035113
21.00
5/9/2001
Undeveloped
0556-271-16-0000
Map 804 36 63 Par 7
Cadiz_Rail Cycle
CT no. 12035113
21.00
5/9/2001
Undeveloped
0556-271-22-0000
T5N R13E Sec 16
Cadiz_Rail Cycle
CT no. 12035113
625.49
5/9/2001
Undeveloped
0556-271-23-0000
T5N R13E Sec 17
Cadiz_Rail Cycle
CT no. 12035113
640.00
5/9/2001
Undeveloped

 
0556-311-04-0000
T5N R14E Sec 22
Cadiz
FATCo no. 972090
620.57
12/31/1986
Undeveloped
0556-311-09-0000
T5N R14E Sec 27
Cadiz
FATCo no. 972090
640.00
12/31/1986
Citrus
0556-311-50-0000
T5N R14E Sec 21
Cadiz
FATCo no. 972090
37.58
12/31/1986
Vineyard-Harweal
0556-341-02-0000
T5N R14E Sec 33, Par 2
Cadiz
CT no. 8222127
38.81
12/31/86
Vineyard-SWFG
0558-151-14-0000
T6N R13E Sec 33
Cadiz_Rail Cycle
CT no. 12035113
523.00
5/9/01
Undeveloped
0558-151-15-0000
T6N R13E Sec 33
Cadiz_Rail Cycle
CT no. 12035113
88.40
5/9/2001
Undeveloped
0558-171-16-0000
T6N R13E Sec 36
Cadiz
no owner’s title policy
40.00
6/27/1995
Undeveloped
0558-181-05-0000
T6N R14E Sec 31
Cadiz
no owner’s title policy1
10.00
10/31/2007
Undeveloped
0558-181-21-0000
T6N R14E Sec 31
Cadiz
CT no. 8222457
160.00
9/28/1998
Mobile Home Park – Land
0558-181-21-6000
T6N R14E Sec 31
Cadiz
no owner’s title policy
N/A
2/7/1999
Mobile Home Park – Facilities
0568-251-10-0000
T13N R19E Sec 29
Cadiz_Rail Cycle
CT no. 12035113
640.00
5/9/2001
Undeveloped
0645-061-15-0000
T3N R18E Sec 16
Danby
CT no. 6053565
640.00
6/4/1996
Undeveloped
0653-011-15-0000
T4N R15E Sec 33
Cadiz_Rail Cycle
CT no. 12035113
640.00
5/9/2001
Undeveloped
0654-031-02-0000
T6N R15E Sec 1
Cadiz
TICOR no. 9101984
477.60
10/14/1988
Undeveloped
0654-031-03-0000
T6N R15E Sec 1
Cadiz
TICOR no. 9101984
149.20
10/14/1988
Undeveloped
0656-111-18-0000
T9N R17E Sec 13
Cadiz_Rail Cycle
CT no. 12035113
640.00
5/9/2001
Undeveloped
0659-241-03-0000
T10N R21E Sec 16
Piute
CT no. 605364 k26
556.32
6/4/96
Undeveloped






--------------------------------------------------------------------------------

 
1      Property vested in Octagon Partners
 
Schedule 1.1B
 
 
Schedule 3.12
SUBSIDIARIES
Name
Jurisdiction of Organization
Percentage of Capital Stock Owned by Loan Parties
Material Assets held
Cadiz Real Estate LLC
Delaware
100% Subsidiary of Cadiz Inc.
Substantially all real estate assets of the Loan Parties
Octagon Partners LLC
California
100% Subsidiary of Cadiz Real Estate LLC
Holds one parcel assessed value of $10,000
SWI Estate Inc.
Delaware
100% Subsidiary of Cadiz Inc.
Holds net operating loss carryovers
Rancho Cadiz Mutual Water Company
California
100% Subsidiary of Cadiz Inc.
No assets

 
Schedule 3.12
 
 
Schedule 3.16(a)
 
UCC FILING JURISDICTIONS
 
LOAN PARTY
UCC FILING JURISDICTION
CADIZ INC.
Delaware, California
CADIZ REAL ESTATE LLC
Delaware, California

 
Schedule 3.16(a)
 
 
Schedule 3.16(b)
 
MORTGAGE FILING JURISDICTIONS


The Office of the County Recorder for the County of San Bernardino, California

 
Schedule 3.1(b)
 
 
Exhibit A
 
EXHIBIT A
 


 
[Attached]
 
Exhibit A-1
 
 
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
 
    ASSIGNMENT AND ASSUMPTION AGREEMENT (this “ASSIGNMENT AGREEMENT”) is entered
into as of [DATE] between [NAME OF ASSIGNOR] (the “Assignor”) and [NAME OF
ASSIGNEE] (the “Assignee”).  Reference is made to the credit agreement described
in Annex I hereto (the “Credit Agreement”).  Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.
 
    1.           In accordance with the terms and conditions of section 9.6 of
the Credit Agreement, the Assignor hereby sells and assigns to the Assignee, and
the Assignee hereby purchases and assumes from the Assignor without recourse and
without representation or warranty (except as provided in this Assignment
Agreement), that interest in and to the Assignor’s rights and obligations under
the Loan Documents as of the date hereof with respect to the Obligations owing
to the Assignor to the extent specified on Annex I.
 
    2.           The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the interest being assigned by it hereunder and
that such interest is free and clear of any adverse claim and (ii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated
hereby; (b) makes no representation or warranty and assumes no responsibility
with respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or the performance or observance by Borrower of
any of its obligations under the Loan Documents or any other instrument or
document furnished pursuant thereto, and (d) represents and warrants that the
amount set forth as the Purchase Price on Annex I represents the amount owed by
Borrower to Assignor with respect to Assignor’s share of the Loans assigned
hereunder, as reflected on the Assignor’s books and records.
 
    3.           The Assignee represents and warrants that (a) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby and
(b) that this Assignment Agreement has been duly authorized, executed and
delivered by the Assignee and that this Assignment Agreement constitutes a
legal, valid and binding obligation of the Assignee, enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, moratorium or other similar laws affecting creditors’ rights
generally and by general equitable principles.
 
Exhibit A-2
 
 
    4.           The Assignee (a) confirms that it has received copies of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement and that it is not relying upon
any representation, warranty or statement (except any such representation,
warranty or statement expressly set forth in this Assignment Agreement);
(b) agrees that it will, independently and without reliance upon Agent, Assignor
or any other Lender based upon such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Loan Documents; (c) appoints and authorizes the
Agent to take such action as agent on behalf and to exercise such powers under
the Loan Documents as are delegated to the Agent by the terms thereof, together
with such powers as are reasonably incidental thereto; (d) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender; and
(e) and attaches the forms prescribed by the Internal Revenue Service of the
United States certifying as to the Assignee’s status for purposes of determining
exemption from United States withholding taxes with respect to all payments to
be made to the Assignee under the Credit Agreement or such other documents as
are necessary to indicate that all such payments are subject to such rates at a
rate reduced by an applicable tax treaty.  The Assignor shall have no duty or
responsibility either initially or on a continuing basis to make any such
investigation or any such appraisal on behalf of the Assignee or to provide the
Assignee with any credit or other information with respect thereto, whether
coming into its possession before the making of the initial extension of credit
under the Credit Agreement or at any time or times thereafter.
 
    5.           Following the execution of this Assignment Agreement by the
Assignor and Assignee, the Assignor will deliver this Assignment Agreement to
the Agent for recording by the Agent.  The effective date of this Assignment
(the “Settlement Date”) shall be the later to occur of (a) the date of the
execution and delivery hereof by the Assignor and the Assignee, and (b) the date
specified in Annex I.
 
    6.           As of the Settlement Date (a) the Assignee shall be a party to
the Credit Agreement and, to the extent of the interest assigned pursuant to
this Assignment Agreement, have the rights and obligations of the Lender
thereunder and under the other Loan Documents, and (b) the Assignor shall, to
the extent of the interest assigned pursuant to this Assignment Agreement,
relinquish its rights and be released from its obligations under the Credit
Agreement and the other Loan Documents.
 
    7.           Upon the Settlement Date, Assignee shall pay to Assignor the
Purchase Price (as set forth in Annex 1). From and after the Settlement Date,
the Agent shall make all payments in respect of the assigned interest (including
payments of principal, interest, fees and other amounts) to the relevant
Assignee whether such amounts have accrued prior to, on or after the Settlement
Date. The Assignor and the Assignee shall make all appropriate adjustments in
payments by the Agent for periods prior to the Settlement Date, or with respect
to the making of this assignment, directly between themselves.
 
    8.           This Assignment Agreement may be executed in counterparts and
by the parties hereto in separate counterparts, each of which when so executed
and delivered shall be an original, but all of which shall together constitute
one and the same instrument.  This Assignment Agreement may be executed and
delivered by telecopier or other facsimile transmission all with the same force
and effect as if the same were a fully executed and delivered original manual
counterpart.
 
Exhibit A-3
 
 
    9.           THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
Exhibit A-4
 
 
 
    IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption, including Annex I hereto to be executed by their respective
officers, as of the first date written above.
 

 
[LENDER OR ORIGINAL LENDER],
     as Assignor
      By:                                                                   
Name: _____________________     Title: ______________________

 
 

 
[LENDER],
     as Assignee
      By:                                                                   
Name: _____________________     Title: ______________________

 
Exhibit A-5
 
 
Annex 1 to
Exhibit A
ANNEX FOR ASSIGNMENT AND ASSUMPTION
 
1.           Borrower: Cadiz Inc. and Cadiz Real Estate LLC
 
2.           Name and Date of Credit Agreement:
 
Amended and Restated Credit Agreement, dated as of March 4, 2013 (as amended,
the “Credit Agreement”), by and among Cadiz Inc.  and Cadiz Real Estate LLC, as
borrowers (the “Borrower”), the lenders party thereto, [          ], as
administrative agent (the “Agent”).
 
3.           Date of Assignment Agreement:  [DATE]
 
4.           Amounts:


Designation of Assigned Loan
Amount of Assigned Loan
               

 
5.           Settlement Date:  [DATE]
 
6.           Purchase Price:  [$PRICE]
 
7.           Notice and Payment Instructions, etc.


Assignor
Assignee
[NAME OF ASSIGNOR]
 
[ADDRESS]
 
[ADDRESS]
 
[ATTENTION]
 
[TELECOPY]
 
[TELEPHONE]
 
[PAYMENT ACCOUNT BANK]
 
[PAYMENT ACCOUNT R/T NUMBER]
 
[PAYMENT ACCOUNT NUMBER]
 
[PAYMENT ACCOUNT REFERENCE]
 

 
8.           Agreed and Accepted:
 

 
[NAME OF ASSIGNOR],
     as Assignor
      By:                                                                   
Name: _____________________     Title: ______________________

 

 
[NAME OF ASSIGNEE],
     as Assignee
      By:                                                                   
Name: _____________________     Title: ______________________

 
Exhibit A-6
 
 
Exhibit B
 
EXHIBIT B
 


 
[Attached]
 
Exhibit B-1
 
 
FORM OF COMPLIANCE CERTIFICATE


[CADIZ LETTERHEAD]


Wells Fargo Bank, National Association
625 Marquette Avenue, 11th Floor
MAC N9311-100
Attention:  Administrator of Cadiz Credit Agreement




           Re:           Compliance Certificate dated _____________________


Ladies and Gentlemen:


           Reference is made to that certain Amended and Restated Credit
Agreement, dated as of March 4, 2013 (as amended, the “Credit Agreement”), by
and among Cadiz Inc. (“Cadiz”) and Cadiz Real Estate LLC, as borrowers
(together, the “Borrower”), the lenders party thereto and LC Capital Master
Fund, Ltd., as administrative agent (the “Agent”).  Capitalized terms used in
this Compliance Certificate have the meanings set forth in the Credit Agreement
unless specifically defined herein.


           Pursuant to Section 5.2 of the Credit Agreement, the undersigned,
being a Responsible Officer of Cadiz, hereby certifies that:


           1.           The financial information of the Borrower furnished in
SCHEDULE 1 attached hereto, has been prepared in accordance with GAAP (except
for year-end adjustments and the lack of footnotes), and fairly presents in all
material respects the financial condition of Cadiz and its Subsidiaries.


           2.           The undersigned has reviewed the terms of the Credit
Agreement and has made, or caused to be made under his/her supervision, a review
in reasonable detail of the transactions and condition of Cadiz and its
Subsidiaries during the accounting period covered by the financial statements
delivered pursuant to SCHEDULE 5.2 of the Credit Agreement.


           3.           Such review has not disclosed the existence on and as of
the date hereof, and the undersigned does not have knowledge of the existence as
of the date hereof, of any event or condition that constitutes a Default or
Event of Default, except for such conditions or events listed on SCHEDULE 2
attached hereto, specifying the nature and period of existence thereof and what
action Cadiz and its Subsidiaries have taken, are taking or propose to take with
respect thereto.


           4.           The representations and warranties of Cadiz and its
Subsidiaries set forth in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof (except
to the extent they relate to a specified date), except as set forth on SCHEDULE
3 attached hereto.
 
Exhibit B-2
 
 


           IN WITNESS WHEREOF, this Compliance Certificate is executed by the
undersigned this ___ day of ___________________.




                                                                           CADIZ
INC.


                                                                           By:_________________________
                                                                           Name:
                                                                           Title:
 
Exhibit B-3
 
 
Exhibit C
 
EXHIBIT C
 


 
[Attached]

 
 
 
 


EXECUTION VERSION
 
SECURITY AGREEMENT
 
 
made by
 
 
CADIZ INC.,
 
 
and

 
 
CADIZ REAL ESTATE LLC,

 
 
as Loan Parties
 
 
in favor of

 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,

 
 
as Agent
 
 
Amended and Restated as of October 30, 2013

 
 
 
 
TABLE OF CONTENTS
 
Page
 
 
SECTION 1
 
DEFINED TERMS
 
 
1.1
Definitions 
1

 
1.2
Other Definitional Provisions 
4

 
SECTION 2
 
GRANT OF SECURITY INTEREST
 
SECTION 3
 
REPRESENTATIONS AND WARRANTIES
 
 
3.1
Title; No Other Liens 
5

 
3.2
Perfected First Priority Liens 
6

 
3.3
Jurisdiction of Organization; Chief Executive Office 
6

 
3.4
Inventory and Equipment 
6

 
3.5
Farm Products 
6

 
3.6
Investment Property 
6

 
3.7
Receivables 
6

 
3.8
Intellectual Property 
6

 
SECTION 4
 
COVENANTS
 
 
4.1
Delivery of Instruments, Certificated Securities and Chattel Paper 
7

 
4.2
Payment of Obligations 
7

 
4.3
Maintenance of Perfected Security Interest; Further Documentation 
7

 
4.4
Changes in Locations, Name, etc 
8

 
4.5
Notices 
8

 
4.6
Investment Property 
8

 
4.7
Receivables 
9

 
SECTION 5
 
REMEDIAL PROVISIONS
 
 
5.1
Certain Matters Relating to Receivables 
10

 
5.2
Communications with Obligors; Loan Parties Remain Liable 
10

 
5.3
Pledged Stock 
10

 
i
 
 
 
5.4
Proceeds to Be Turned Over to Agent 
11

 
5.5
Application of Proceeds 
12

 
5.6
Code and Other Remedies 
12

 
5.7
Deficiency 
13

 
SECTION 6
 
MISCELLANEOUS
 
 
6.1
Amendments in Writing 
13

 
6.2
Notices 
13

 
6.3
No Waiver by Course of Conduct; Cumulative Remedies 
13

 
6.4
Enforcement Expenses; Indemnification 
13

 
6.5
Successors and Assigns 
14

 
6.6
Set-off 
14

 
6.7
Counterparts 
14

 
6.8
Severability 
14

 
6.9
Section Headings 
14

 
6.10
Integration 
14

 
6.11
Governing Law 
15

 
6.12
Submission to Jurisdiction; Waivers 
15

 
6.13
Acknowledgments 
15

 
6.14
Releases 
15

 
6.15
Waiver of Jury Trial 
16



 
SCHEDULES
 
Schedule 1                      Notice Addresses
 
Schedule 2                      Investment Property
 
Schedule 3                      Perfection Matters
 
Schedule 4                      Jurisdictions of Organization and Chief
Executive Offices
 
Schedule 5                      Inventory and Equipment Locations
 
Schedule 6                      Intellectual Property
 
ii
 
 
SECURITY AGREEMENT
 
    SECURITY AGREEMENT, amended and restated as of October 30, 2013, made by
each of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Loan Parties”), in favor of Wells Fargo
Bank, National Association, as administrative agent (in such capacity, the
“Agent”) on behalf of the Lenders holding Secured Term Loans under the Amended
and Restated Credit Agreement, amended and restated as of October 30, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cadiz Inc., a Delaware corporation (“Parent”) and Cadiz Real
Estate LLC, a Delaware limited liability company (“CRE”) each as borrowers
(together, the “Borrower”), the lenders party thereto (the “Lenders”) and the
Agent.
 
W I T N E S S E T H:
 
    WHEREAS, the Parent, CRE and LC Capital Master Fund, Ltd. have entered into
an Amended and Restated Security Agreement, dated as of March 5, 2013 (the
“Existing Security Agreement”), in favor of LC Capital Master Fund, Ltd., as
administrative agent;
 
    WHEREAS, in connection with the Credit Agreement, Parent, CRE and the
Required Lenders desire to replace LC Capital Master Fund, Ltd. as agent and
appoint Wells Fargo Bank, National Association as agent under this Agreement and
the other Loan Documents;
 
    WHEREAS, it is a condition precedent to the Amendment Agreement that the
Loan Parties shall have executed and delivered this Agreement to the Agent;
 
    NOW, THEREFORE, in consideration of the premises hereunder, and to induce
the Agent and the Lenders to enter into the Credit Agreement, each Loan Party
hereby agrees with the Agent as follows:
 
SECTION 2.
 
DEFINED TERMS
 
    2.1  Definitions.   Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC:  Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Contracts, Documents, Equipment, Farm Products, General Intangibles,
Goods, Instruments, Inventory, Letter-of-Credit Rights and Supporting
Obligations.  The following terms shall have the following meanings:
 
(a) “Agreement”:  this Security Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.
 
-1-
 
 
(b) “Borrower Obligations”:  the collective reference to the Obligations, as
defined in the Credit Agreement, with respect only to the Secured Term Loans
outstanding thereunder and to the Lenders holding Secured Term Loans.
 
(c) “Collateral”:  as defined in Section 2.
 
(d) “Collateral Account”:  any collateral account established by the Agent as
provided in Section 5.1 or 5.4.
 
(e) “Convertible Note Documents”:  means (i) that certain Indenture, dated as of
March 5, 2013, between Parent and The Bank of New York Mellon Trust Company,
N.A., as trustee, (ii) Exchange Agreement, dated as of March 4, 2013, by and
among LC Capital Master Fund, Ltd., Milfam II LP, Water Asset Management Managed
Account #1, L.L.C. and Parent and (iii) that certain Private Placement Purchase
Agreement, dated as of March 4, 2013, by and among Parent, Altima Global Special
Situations Master Fund Ltd, Nokomis Capital Master Fund, LP, Moussescapade,
L.P., Sphinx Trading, LP, Bryant and Carlene Riley JTWROS, B. Riley & Co., LLC
401(k) Profit Sharing Plan, B Riley & Co., LLC, Riley Family Trust DTD 6/20/89,
Modified 01/25/07, and Robert Antin Children Irrevocable Trust DTD 01/01/01.
 
(f) “Copyright Licenses”:  any written agreement naming any Loan Party as
licensor or licensee (including, without limitation, those listed in Schedule
6), granting any right under any Copyright, including, without limitation, the
grant of rights to manufacture, distribute, exploit and sell materials derived
from any Copyright.
 
(g) “Copyrights”:  (i) all copyrights arising under the laws of the United
States, whether registered or unregistered and whether published or unpublished
(including, without limitation, those listed in Schedule 6), all registrations
and recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.
 
(h) “Deposit Account”:  as such term is defined in the New York UCC, the deposit
accounts listed on Schedule 2.
 
(i) “Intellectual Property”:  the collective reference to all rights, priorities
and privileges relating to intellectual property arising under United States
laws, including, without limitation, the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks and the Trademark Licenses.
 
(j) “Intercompany Note”:  any promissory note evidencing loans made by any Loan
Party to another Loan Party.
 
(k) “Investment Property”:  the collective reference to (i) all “Investment
Property” as such term is defined in Section 9-102(a)(49) of the New York UCC
and (ii) in any event, all Pledged Notes and all Pledged Stock.
 
-2-
 
 
(l) “Issuers”:  the collective reference to each issuer of any Investment
Property.
 
(m) “New York UCC”:  the Uniform Commercial Code as from time to time in effect
in the State of New York.
 
(n) “Loan Party Obligations”:  with respect to any Loan Party, all obligations
and liabilities of such Loan Party with respect only to the Secured Term Loans
outstanding thereunder, to the Lenders holding Secured Term Loans and to the
Agent which may arise under or in connection with this Agreement, any other Loan
Document to which such Loan Party is a party, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Agent that are required to be paid by such Loan Party pursuant
to the terms of this Agreement, any other Loan Document).
 
(o) “Obligations”:  (i) in the case of the Borrower, the Borrower Obligations,
and (ii) in the case of each other Loan Party, its Loan Party Obligations.
 
(p) “Patent License”:  all agreements, whether written or oral, providing for
the grant by or to any Loan Party of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.
 
(q) “Patents”:  (i) all letters patent of the United States, all reissues and
extensions thereof and all goodwill associated therewith, including, without
limitation, any of the foregoing referred to in Schedule 6, (ii) all
applications for letters patent of the United States, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.
 
(r) “Pledged Notes”:  all promissory notes listed on Schedule 2 and all
Intercompany Notes at any time issued to any Loan Party and all other promissory
notes issued to or held by any Loan Party.
 
(s) “Pledged Stock”:  (i) the shares of Capital Stock listed on Schedule 2 and
(ii) any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Capital Stock of any Person (other than a
Subsidiary that is not a Loan Party) that may be issued or granted to, or held
by, any Loan Party while this Agreement is in effect.
 
(t) “Proceeds”:  all “Proceeds” as such term is defined in Section 9-102(a)(64)
of the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
 
(u) “Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).
 
-3-
 
 
(v) “Securities Act”:  the Securities Act of 1933, as amended.
 
(w) “Trademark License”:  any agreement, whether written or oral, providing for
the grant by or to any Loan Party of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 6.
 
(x) “Trademarks”:  (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States or any State thereof, or otherwise, and all common-law rights
related thereto, including, without limitation, any of the foregoing referred to
in Schedule 5, and (ii) the right to obtain all renewals thereof.
 
    2.2  Other Definitional Provisions.   (a)  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
 
(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Loan Party, shall refer to such Loan Party’s
Collateral or the relevant part thereof.
 
SECTION 3.
 
GRANT OF SECURITY INTEREST
 
    Each Loan Party hereby grants to the Agent, for its benefit and on behalf
of, and for the benefit of, the Lenders holding Secured Term Loans, a security
interest in, all of the following property now owned or at any time hereafter
acquired by such Loan Party or in which such Loan Party now has or at any time
in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Loan Party’s Obligations:
 
(a) all Accounts;
 
(b) all Chattel Paper;
 
(c) all Contracts;
 
(d) the Deposit Accounts;
 
(e) all Documents;
 
-4-
 
 
(f) all Equipment;
 
(g) all General Intangibles;
 
(h) all Instruments;
 
(i) all Intellectual Property;
 
(j) all Inventory;
 
(k) all Investment Property (other than the capital stock of any Subsidiary that
is not a Loan Party);
 
(l) all Letter-of-Credit Rights;
 
(m) all Goods not otherwise described above;
 
(n) all books and records pertaining to the foregoing; and
 
(o) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;
 
provided, however, that notwithstanding any of the other provisions set forth in
this Section 2, this Agreement shall not constitute a grant of a security
interest in any property to the extent that such grant of a security interest is
prohibited by any Requirements of Law of a Governmental Authority, requires a
consent not obtained of any Governmental Authority pursuant to such Requirement
of Law or is prohibited by, or constitutes a breach or default under or results
in the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property or, in the case of any Investment Property, Pledged Stock or
Pledged Note, any applicable shareholder or similar agreement, except to the
extent that such Requirement of Law or the term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law.
 
SECTION 4.
 
REPRESENTATIONS AND WARRANTIES
 
    To induce the Lenders and the Agent to enter into the Credit Agreement and
the Lenders to make their extensions of credit to the Borrower thereunder, each
Loan Party hereby represents and warrants to the Agent for the benefit of the
Lenders holding Secured Term Loans that:
 
    4.1  Title; No Other Liens.   Except for the security interest granted to
the Agent pursuant to this Agreement and the other Liens permitted to exist on
the Collateral by the Credit Agreement, such Loan Party owns each item of the
Collateral free and clear of any and all Liens or claims of others.  No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Agent, for the benefit of the Lenders holding Secured
Term Loans, pursuant to this Agreement or as are permitted by the Credit
Agreement.
 
-5-
 
 
    4.2  Perfected First Priority Liens.   The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Agent in completed and
duly executed form) will constitute valid perfected security interests in all of
the Collateral in favor of the Agent as collateral security for such Loan
Party’s Obligations, enforceable in accordance with the terms hereof against all
creditors of such Loan Party and any Persons purporting to purchase any
Collateral from such Loan Party and (b) are prior to all other Liens on the
Collateral in existence on the date hereof except, in the case of Collateral
other than Pledged Stock, to the extent permitted by the Credit Agreement.
 
    4.3  Jurisdiction of Organization; Chief Executive Office.   On the date
hereof, such Loan Party’s jurisdiction of organization, identification number
from the jurisdiction of organization (if any) and the location of such Loan
Party’s chief executive office or sole place of business or principal residence,
as the case may be, are specified on Schedule 3.  Such Loan Party has furnished
to the Agent a certified charter, certificate of incorporation or other
organization document and long-form good standing certificate as of a date which
is recent to the date hereof.
 
    4.4  Inventory and Equipment.   On the date hereof, a material portion of
the Inventory and the Equipment (other than mobile goods) are kept at the
locations listed on Schedule 5.
 
    4.5  Farm Products.   None of the Collateral constitutes, or is the Proceeds
of, Farm Products in any material respect.
 
    4.6  Investment Property.   The shares of Pledged Stock pledged by such Loan
Party hereunder constitute all the issued and outstanding shares of all classes
of the Capital Stock of each Issuer owned by such Loan Party.  All the shares of
the Pledged Stock have been duly and validly issued and are fully paid and
nonassessable.  Each of the Pledged Notes constitutes the legal, valid and
binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.  Such Loan Party is the record
and beneficial owner of, and has good and marketable title to, the Investment
Property pledged by it hereunder, free of any and all Liens or options in favor
of, or claims of, any other Person, except the security interest created by this
Agreement.
 
    4.7  Receivables.   No material amount payable to such Loan Party under or
in connection with any Receivable is evidenced by any Instrument or Chattel
Paper which has not been delivered to the Agent.  The amounts represented by
such Loan Party to the Agent from time to time as owing to such Loan Party in
respect of the Receivables will at such times be accurate in all material
respects.
 
-6-
 
 
    4.8  Intellectual Property.   (a)  Schedule 6 lists all registered or
applied for Intellectual Property owned by such Loan Party in its own name on
the date hereof which is material to such Loan Party.
 
(b) On the date hereof, all material Intellectual Property is valid, subsisting,
unexpired and enforceable, has not been abandoned and, to the best knowledge of
such Loan Party, does not infringe the intellectual property rights of any other
Person.
 
(c) Except as set forth in Schedule 6, on the date hereof, no material
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Loan Party is the licensor or franchisor.
 
(d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such Loan
Party’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.
 
(e) There is no action or proceeding pending, or, to the knowledge of such Loan
Party, threatened, on the date hereof seeking to limit, cancel or question the
validity of any Intellectual Property or such Loan Party’s ownership interest
therein that could reasonably be expected to have a Material Adverse Effect.
 
SECTION 5.
 
COVENANTS
 
    Each Loan Party covenants and agrees with the Agent that, from and after the
date of this Agreement until the Obligations shall have been paid in full:
 
    5.1  Delivery of Instruments, Certificated Securities and Chattel Paper. 
 If any amount in excess of an aggregate principal amount of $100,000 payable
under or in connection with any of the Collateral shall be or become evidenced
by any Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be immediately delivered to the
Agent, duly indorsed in a manner satisfactory to the Agent, to be held as
Collateral pursuant to this Agreement.
 
    5.2  Payment of Obligations.   Such Loan Party will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
tax, assessment, charge or levy need be paid if the amount or validity thereof
is currently being contested in good faith by appropriate proceedings, reserves
in conformity with GAAP with respect thereto have been provided on the books of
such Loan Party or such failure to pay could not reasonably be expected to
result in the sale, forfeiture or loss of any material portion of the Collateral
or any interest therein.
 
-7-
 
 
    5.3  Maintenance of Perfected Security Interest; Further Documentation.
  Such Loan Party shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 3.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Loan Party
under the Loan Documents to dispose of the Collateral.  Such Loan Party will
furnish to the Agent from time to time statements and schedules further
identifying and describing the assets and property of such Loan Party and such
other reports in connection therewith as the Agent may reasonably request, all
in reasonable detail.  At any time and from time to time, upon the written
request of the Agent or the Required Lenders, and at the sole expense of such
Loan Party, such Loan Party will promptly and duly execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as may be necessary or advisable or as required by applicable law for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including, without limitation, (i) filing
any financing or continuation statements under the Uniform Commercial Code (or
other similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and (ii) to the extent commercially reasonable, in the
case of Investment Property, the Deposit Accounts, Letter-of-Credit Rights and
any other relevant Collateral, taking any actions necessary to enable the Agent
to obtain “control” (within the meaning of the applicable Uniform Commercial
Code) with respect thereto. Notwithstanding anything to the contrary contained
herein or in the UCC, the Agent shall not have any obligation to (i) prepare,
record, file, re-record, or re-file any financing statement, perfection
statement, continuation statement or other instrument in any public office or
for otherwise ensure the perfection, maintenance, priority or enforceability of
any security interest granted pursuant to, or contemplated by, any Loan
Document, (ii) take any necessary steps to preserve rights against any parties
with respect to any Collateral, or (iii) take any action to protect against any
diminution in value of the Collateral.
 
    5.4  Changes in Locations, Name, etc.   Such Loan Party will not, except
upon 10 days’ prior written notice to the Agent and delivery to the Agent of
(a) all additional executed financing statements and other documents as may be
necessary or advisable or as required by applicable law to maintain the
validity, perfection and priority of the security interests provided for herein
and (b) if applicable, a written supplement to Schedule 5 showing any additional
location at which material Inventory or Equipment shall be kept:
 
(a) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 3.3; or
 
-8-
 
 
(b) change its name, identity or corporate structure to such an extent that any
financing statement filed in connection with this Agreement would be misleading.
 
    5.5  Notices.   Such Loan Party will advise the Agent promptly in reasonable
detail of:
 
(a) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would materially
adversely affect the ability of the Agent to exercise any of its remedies
hereunder; and
 
(b) of the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.
 
    5.6  Investment Property.   (a)  If such Loan Party shall become entitled to
receive or shall receive after the date hereof any certificate (including,
without limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Capital Stock of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Loan Party shall accept the
same as the agent of the Agent, hold the same in trust for the Agent and deliver
the same forthwith to the Agent in the exact form received, duly indorsed by
such Loan Party to the Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Loan Party and with, if
the Agent so requests, signature guaranteed, to be held by the Agent, subject to
the terms hereof, as additional collateral security for the Obligations.  Any
sums paid upon or in respect of the Investment Property upon the liquidation or
dissolution of any Issuer shall be paid over to the Agent to be held by it
hereunder as additional collateral security for the Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Agent, be delivered to the Agent to be held by it hereunder as
additional collateral security for the Obligations.  If any sums of money or
property so paid or distributed in respect of the Investment Property shall be
received by such Loan Party, such Loan Party shall, until such money or property
is paid or delivered to the Agent, hold such money or property in trust for the
Agent, segregated from other funds of such Loan Party, as additional collateral
security for the Obligations.
 
(b) Without the prior written consent of the Agent acting at the direction of
the Required Lenders, such Loan Party will not (i) vote to enable, or take any
other action to permit, any Issuer to issue any Capital Stock of any nature or
to issue any other securities convertible into or granting the right to purchase
or exchange for any Capital Stock of any nature of any Issuer (except pursuant
to a transaction permitted by the Credit Agreement or the Convertible Note
Documents), (ii) sell, assign, transfer, exchange, or otherwise dispose of, or
grant any option with respect to, the Investment Property or Proceeds thereof
(except pursuant to a transaction permitted by the Credit Agreement),
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Investment Property or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement or permitted by the Credit Agreement or (iv) enter into any
agreement or undertaking restricting the right or ability of such Loan Party or
the Agent to sell, assign or transfer any of the Investment Property or Proceeds
thereof except as permitted by the Credit Agreement.
 
(c) In the case of each Loan Party which is an Issuer, such Issuer agrees that
it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it.
 
-9-
 
 
(d) In the case of each Loan Party which holds Pledged Notes that have not been
delivered into the possession of the Agent, such Loan Party agrees that it will
not sell, transfer or otherwise dispose of such Pledged Notes to any other party
other than another Loan Party under the Loan Documents, except for any sale,
transfer or disposition in accordance with Section 6.15.
 
    5.7  Receivables.   Other than in the ordinary course of business consistent
with its past practice and unless commercially reasonable, such Loan Party will
not (i) (as to any Receivable which is a material amount) grant any extension of
the time of payment of any Receivable, (ii) compromise or settle any Receivable
for less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any Receivable, (iv) allow any credit or
discount whatsoever on any Receivable or (v) amend, supplement or modify any
Receivable in any manner that could materially adversely affect the value
thereof.  Such Loan Party will deliver to the Agent a copy of each material
demand, notice or document received by it that questions or calls into doubt the
validity or enforceability of more than 5% of the aggregate amount of the then
outstanding Receivables.
 
SECTION 6.
 
REMEDIAL PROVISIONS
 
    6.1  Certain Matters Relating to Receivables.    If required by the Agent
(acting at the direction of the Required Lenders) at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Loan Party, (i) shall be forthwith (and, in
any event, within three Business Days) deposited by such Loan Party in the exact
form received, duly indorsed by such Loan Party to the Agent if required, in a
Collateral Account maintained under the sole dominion and control of the Agent,
subject to withdrawal by the Agent only as provided in Section 5.5, and
(ii) until so turned over, shall be held by such Loan Party in trust for the
Agent, for the benefit of the Lenders holding Secured Term Loans, segregated
from other funds of such Loan Party.  Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.  Upon the
occurrence and during the continuance of an Event of Default, at the reasonable
request of the Agent, each Loan Party shall deliver to the Agent all original
and other documents evidencing, and relating to, the agreements and transactions
which gave rise to the Receivables, including, without limitation, all original
orders, invoices and shipping receipts.
 
    6.2  Communications with Obligors; Loan Parties Remain Liable.   The Agent
in its own name or in the name of others may at any time after the occurrence
and during the continuance of an Event of Default communicate with obligors
under the Receivables to verify with them to the satisfaction of the Agent the
existence, amount and terms of any Receivables.  Upon the request of the Agent
at any time after the occurrence and during the continuance of an Event of
Default, each Loan Party shall notify obligors on the Receivables that the
Receivables have been assigned to the Agent and that payments in respect thereof
shall be made directly to the Agent.  Anything herein to the contrary
notwithstanding, each Loan Party shall remain liable under each of the
Receivables to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto.  The Agent shall not have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by the Agent of any payment
relating thereto, nor shall the Agent be obligated in any manner to perform any
of the obligations of any Loan Party under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
 
-10-
 
 
    6.3  Pledged Stock.   Unless an Event of Default shall have occurred and be
continuing and the Agent (acting at the direction of the Required Lenders) shall
have given notice to the relevant Loan Party of the intent of the Agent to
exercise its rights pursuant to this Section 5.3 each Loan Party shall be
permitted to receive all cash dividends paid in respect of the Pledged Stock and
all payments made in respect of the Pledged Notes, in each case paid in the
normal course of business of the relevant Issuer and consistent with past
practice, to the extent permitted in the Credit Agreement, and to exercise all
voting and corporate or other organizational rights with respect to the
Investment Property; provided, however, that no vote shall be cast or corporate
or other organizational right exercised or other action taken which, would
materially impair the Collateral or which would be inconsistent with or result
in any violation of any provision of the Credit Agreement, this Agreement or any
other Loan Document.  If an Event of Default shall occur and be continuing and
the Agent (acting at the direction of the Required Lenders) shall give notice of
its intent to exercise such rights to the relevant Loan Party or Loan Parties,
(i) the Agent shall have the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Investment Property and make
application thereof to the Obligations in accordance with Section 5.5 hereof and
(ii) any or all of the Investment Property shall be registered in the name of
the Agent or its nominee, and the Agent or its nominee may thereafter exercise
(x) all voting, corporate and other rights pertaining to such Investment
Property at any meeting of shareholders of the relevant Issuer or Issuers or
otherwise and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Loan Party
or the Agent of any right, privilege or option pertaining to such Investment
Property, and in connection therewith, the right to deposit and deliver any and
all of the Investment Property with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the Agent
may determine), all without liability except to account for property actually
received by it, but the Agent shall have no duty to any Loan Party to exercise
any such right, privilege or option and shall not be responsible for any failure
to do so or delay in so doing and if it does do so, shall have no liability to
the Loan Parties for the sufficiency thereof.  Each Loan Party hereby authorizes
and instructs each Issuer of any Investment Property pledged by such Loan Party
hereunder to (i) comply with any instruction received by it from the Agent in
writing that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Loan Party, and each Loan Party agrees
that each Issuer shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Investment Property directly to the Agent for application to the
Obligations in accordance with Section 5.5 hereof.
 
-11-
 
 
    6.4  Proceeds to Be Turned Over to Agent.    In addition to the rights of
the Agent specified in Section 5.1 with respect to payments of Receivables, if
an Event of Default shall occur and be continuing, all Proceeds received by any
Loan Party consisting of cash, checks and other near-cash items shall be held by
such Loan Party in trust for the Agent, segregated from other funds of such Loan
Party, and shall, forthwith upon receipt by such Loan Party, be turned over to
the Agent in the exact form received by such Loan Party (duly indorsed by such
Loan Party to the Agent, if required).  All Proceeds received by the Agent
hereunder shall be held by the Agent in a Collateral Account maintained under
its sole dominion and control.  All Proceeds while held by the Agent in a
Collateral Account (or by such Loan Party in trust for the Agent) shall continue
to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 5.5.
 
    6.5  Application of Proceeds.    At such intervals as may be agreed upon by
the Borrower and the Agent or, if an Event of Default shall have occurred and be
continuing, (x) if such event is an Event of Default specified in clause (i) or
(ii) of paragraph (f) of Section 7 of the Credit Agreement with respect to the
Borrower, automatically, (y) if such event is an Event of Default specified in
paragraph (j) of Section 7 of the Credit Agreement, at any time as the Agent may
be so directed by any Lender or (z) if such event is any other Event of Default,
at any time as the Agent may be so directed by the Required Lenders, the Agent
may apply all or any part of Proceeds constituting Collateral, whether or not
held in any Collateral Account, in payment of the Obligations in the following
order:  first, to any costs, fees, expenses and other amounts incurred by the
Agent in connection with this Agreement, the Credit Agreement, any other Loan
Document or any of the Obligations (including the reasonable costs, fees and
expenses of its agents and legal counsel, and any costs or expenses incurred in
connection with the exercise by the Agent of any right or remedy under this
Agreement, the Credit Agreement or any other Loan Document); second, to the
ratable satisfaction of the Obligations; and third, any balance of remaining
Proceeds to the Borrower or to whomsoever may be lawfully entitled to receive
the same.  Any balance of such Proceeds remaining after the Obligations shall
have been paid in full shall be paid over to the Borrower or to whomsoever may
be lawfully entitled to receive the same.
 
    6.6  Code and Other Remedies.   If an Event of Default shall occur and be
continuing, the Agent may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
the Agent under the New York UCC or any other applicable law.  Without limiting
the generality of the foregoing, the Agent, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon any Loan Party or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Agent or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk.
 
-12-
 
 
The Agent shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Loan Party, which right or equity is hereby waived and
released.  Each Loan Party further agrees, at the Agent’s request, to assemble
the Collateral and make it available to the Agent at places which the Agent
shall reasonably select, whether at such Loan Party’s premises or
elsewhere.  The Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.6, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Agent hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, in the order as set forth in Section 5.5, and only after such
application and after the payment by the Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a) of the New
York UCC, need the Agent account for the surplus, if any, to any Loan Party.  To
the extent permitted by applicable law, each Loan Party waives all claims,
damages and demands it may acquire against the Agent arising out of the exercise
by them of any rights hereunder.  If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition. Each Loan Party recognizes that the Agent may be unable to effect a
public sale of any or all the Collateral and may be compelled to resort to one
or more private sales thereof.  Each Loan Party also acknowledges that any
private sale may result in prices and other terms less favorable to the seller
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that any such private sale shall not be deemed to have been made in a
commercially unreasonable manner solely by virtue of such sale being private and
each Loan Party waives, to the extent permitted by applicable law, any claims
against Agent and the Lenders arising by reason of the fact that the price at
which the Collateral may have been sold at such a private sale was less than the
price that might have been obtained at a public sale or was less than the
aggregate amount of the Obligations, even if Agent accepts the first offer
received and does not offer the Collateral to more than one offeree; provided
that such private sale is conducted in accordance with this Agreement.  The
Agent shall be under no obligation to delay a sale of any of the Collateral for
the period of time necessary to permit any Loan Party or the issuer of any
Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities laws, even if the
applicable Loan Party and the issuer would agree to do so.  Each Loan Party
hereby agrees that in respect of any sale of any of the Collateral pursuant to
the terms hereof, the Agent is hereby authorized to comply with any limitation
or restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of applicable law, or in order to
obtain any required approval of the sale or of the purchaser by any governmental
authority, and each Loan Party further agrees that such compliance shall not, in
and of itself, result in such sale being considered or deemed not to have been
made in a commercially reasonable manner, nor shall Agent be liable or
accountable to any Loan Party for any discount allowed by reason of the fact
that such Collateral is sold in compliance with any such limitation or
restriction.
 
    6.7  Deficiency.   Each Loan Party shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the fees and disbursements of any attorneys employed
by the Agent to collect such deficiency.
 
-13-
 
 
SECTION 7.
 
MISCELLANEOUS
 
    7.1  Amendments in Writing.   None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.1 of the Credit Agreement.
 
    7.2  Notices.   All notices, requests and demands to or upon the Agent or
any Loan Party hereunder shall be effected in the manner provided for in Section
9.2 of the Credit Agreement.
 
    7.3  No Waiver by Course of Conduct; Cumulative Remedies.   The Agent shall
not by any act (except by a written instrument pursuant to Section 6.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default.  No failure
to exercise, nor any delay in exercising, on the part of the Agent any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Agent of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the Agent
would otherwise have on any future occasion.  The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.
 
    7.4  Enforcement Expenses; Indemnification.   Each Loan Party jointly and
severally agrees to pay, and to save the Agent harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement, except to the extent such
liabilities were caused by the gross negligence or willful misconduct of the
Agent, as determined by a final and nonappealable decision of a court of
competent jurisdiction.  Each Loan Party jointly and severally agrees to pay,
and to save the Agent harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Borrower would be required to do so pursuant to Section 9.5 of the
Credit Agreement.  The agreements in this Section 6.4 shall survive repayment of
the Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents and the resignation or removal of the Agent.
 
    7.5  Successors and Assigns.   This Agreement shall be binding upon the
successors and assigns of each Loan Party and shall inure to the benefit of the
Agent and its successors and assigns; provided that no Loan Party may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Agent.
 
-14-
 
 
    7.6  Set-off.   Each Loan Party hereby irrevocably authorizes the Agent at
any time and from time to time while an Event of Default shall have occurred and
be continuing, without notice to such Loan Party or any other Loan Party, any
such notice being expressly waived by each Loan Party, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Agent to or
for the credit or the account of such Loan Party, or any part thereof in such
amounts as the Agent may elect, against and on account of the obligations and
liabilities of such Loan Party to the Agent hereunder and claims of every nature
and description of the Agent against such Loan Party, in any currency, whether
arising hereunder, under the Credit Agreement or any other Loan Document, as the
Agent may elect, whether or not the Agent has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured.  The Agent shall notify such Loan Party promptly of any such set-off
and the application made by the Agent of the proceeds thereof, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of the Agent under this Section 6.6 are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Agent may have.
 
    7.7  Counterparts.   This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
 
    7.8  Severability.   Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
    7.9  Section Headings.   The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
    7.10  Integration.  This Agreement, the other Loan Documents represent the
agreement of the Loan Parties and the Agent with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Agent relative to subject matter hereof not expressly set forth or
referred to herein, in the other Loan Documents.
 
    7.11  Governing Law.   THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND
APPLICABLE FEDERAL LAW.
 
    7.12  Submission to Jurisdiction; Waivers.   Each Loan Party hereby
irrevocably and unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State and County of New
York, the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof;
 
-15-
 
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Loan Party at its
address referred to in Section 6.2 or at such other address of which the Agent
shall have been notified pursuant thereto;
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
    7.13  Acknowledgments.   Each Loan Party hereby acknowledges that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;
 
(b) the Agent has no fiduciary relationship with or duty to any Loan Party
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Loan Parties, on the one hand, and
the Agent, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
 
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Loan Parties and the Agent or any Lender.
 
    7.14  Releases.   At such time as the Loans and the other Obligations shall
have been paid in full, the Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Agent and each Loan Party hereunder
(including all guarantee obligations) shall terminate, all without delivery of
any instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Loan Parties.  At the request and sole expense of
any Loan Party following any such termination, the Agent shall (upon receiving
the consent of the Required Lenders) deliver to such Loan Party any Collateral
held by the Agent hereunder, and execute and deliver to such Loan Party such
documents as such Loan Party shall reasonably request to evidence such
termination; provided that the Loan Parties shall provide to the Agent evidence
of such termination as the Collateral Agent shall reasonably request.  If any of
the Collateral shall be sold, transferred or otherwise disposed of by any Loan
Party in a transaction permitted by the Credit Agreement, then the Agent, at the
request and sole expense of such Loan Party, shall (upon receiving the consent
of the Required Lenders) execute and deliver to such Loan Party all releases or
other documents reasonably necessary or desirable for the release of the Liens
created hereby on such Collateral; provided that the Loan Parties shall provide
to the Agent evidence of such transaction’s compliance with the Loan Documents
as the Agent shall reasonably request.
 
-16-
 
 
    7.15  Waiver of Jury Trial.   EACH GRANTOR AND THE AGENT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
 
    7.16  The Agent.   It is expressly understood and agreed by the parties to
this Agreement that (i) Wells Fargo Bank, National Association is entering into
this Agreement and acting hereunder solely in its capacity as Agent under the
Credit Agreement and (ii) in entering into and acting as Agent hereunder, Wells
Fargo Bank, National Association shall be afforded all of the rights,
protections, benefits, indemnities (in addition to those set forth in Section
6.4 hereof) and immunities granted to the Agent in the Credit Agreement as if
set forth in their entirety herein.  Any act, or refusal to act, hereunder
requiring the Collateral Agent to exercise discretion (including, but not
limited to, the exercise of remedies following an Event of Default) shall be
exercised in accordance with the terms of the Credit Agreement. The permissive
authorizations, entitlements, powers and rights granted to the Agent herein
(including the right to (i) request any documentation, (ii) request the taking
of any action and (iii) exercise any remedies) shall not be construed as duties.
 
 [REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]
 
-17-
 
 
    IN WITNESS WHEREOF, each of the undersigned has caused this Security
Agreement to be duly executed and delivered as of the date first above written.
 

 
LOAN PARTIES:
     
CADIZ INC. 
 
      By:                                                                   
Name: _____________________     Title: ______________________

 
 

 
CADIZ REAL ESTATE LLC
 
      By:                                                                   
Name: _____________________     Title: ______________________

 
 

 
AGENT:
     
WELLS FARGO BANK, NATIONAL ASSOCIATION
   as Administrative Agent
 
      By:                                                                   
Name: _____________________     Title: ______________________

 
 
 
 
 
SCHEDULE 1
 
NOTICE ADDRESSES OF GRANTORS
 
c/o Cadiz Inc.
550 South Hope Street, Suite 2850
Los Angeles, CA  90071
Attention:  Chief Financial Officer
Telecopy:  213-271-1614
Telephone:  213-271-1600
 
Sch 1-1
 
 
SCHEDULE 2
 
DESCRIPTION OF INVESTMENT PROPERTY
 
Pledged Stock
 
Issuer
Class of Stock
No. of Shares
Stock Certificate No.
Cadiz Real Estate LLC
Membership Interest
100% Interest
N/A

 
Pledged Notes
 
Issuer
Payee
Principal Amount
N/A
   

 
Sch. 2-1
 
 

SCHEDULE 3
 
FILINGS AND OTHER ACTIONS REQUIRED
 
TO PERFECT SECURITY INTERESTS
 
Uniform Commercial Code Filings
 
Loan Party
UCC Filing Jurisdictions
Cadiz Inc.
Delaware
California
San Bernardino County, California
Cadiz Real Estate LLC
Delaware
California
San Bernardino County, California

 
Patent and Trademark Filings
 
 
None
 
Actions with Respect to Pledged Stock
 
 
N/A
 
Sch. 3-1
 
 
 
SCHEDULE 4
 
LOCATION OF JURISDICTION OF ORGANIZATION
 
 
AND CHIEF EXECUTIVE OFFICE
 
Loan Party
Jurisdiction of Organization
Location of
Chief Executive Office
Cadiz Inc.
Delaware
550 South Hope Street
Suite 2850
Los Angeles, CA  90071
Cadiz Real Estate LLC
Delaware
550 South Hope Street
Suite 2850
Los Angeles, CA  90071

 
Sch.4-1
 
 
 
SCHEDULE 5
 
LOCATIONS OF INVENTORY AND EQUIPMENT
 
Loan Party
Locations
Cadiz Inc.
550 South Hope Street, Suite 2850, Los Angeles, CA 90071
 
Cadiz Real Estate LLC
550 South Hope Street, Suite 2850, Los Angeles, CA 90071
96-726 National Trails Highway, CA 92304

 
Sch. 5-1
 
 
 
SCHEDULE 6
 
INTELLECTUAL PROPERTY
 
Copyrights and Copyright Licenses
 
 
[None]
 
Patents and Patent Licenses
 
 
[None]
 
Trademarks and Trademark Licenses
 
 
[None]
 

Sch. 6-1